Exhibit 10.1

SKYPORT

TOWER II

1650 TECHNOLOGY DRIVE

SAN JOSE, CALIFORNIA

OFFICE LEASE AGREEMENT

BETWEEN

CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited partnership

(“LANDLORD”)

AND

MAGMA DESIGN AUTOMATION, INC., a Delaware corporation

(“TENANT”)



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of
December 28, 2006, by and between CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware
limited partnership (“Landlord”) and MAGMA DESIGN AUTOMATION, INC., a Delaware
corporation (“Tenant”). The following exhibits and attachments are incorporated
into and made a part of the Lease: Exhibit A (Outline and Location of Premises),
Exhibit B (Expenses and Taxes), Exhibit C (Work Letter), Exhibit D (Commencement
Letter), Exhibit E (Building Rules and Regulations), Exhibit F (Additional
Provisions), Exhibit F-1 (Form of Letter of Credit) and Exhibit G (Parking
Agreement).

1. Basic Lease Information.

 

  1.01 “Building” shall mean the building located at 1650 Technology Drive, San
Jose, California, commonly known as Tower II, in the project commonly known as
Skyport. “Rentable Square Footage of the Building” is deemed to be 181,140
square feet.

 

 

1.02

“Premises” shall mean the area shown on Exhibit A to this Lease. The Premises is
located on the 5th floor and known as Suite No. 500. If the Premises include one
or more floors in their entirety, all corridors and restroom facilities located
on such full floor(s) shall be considered part of the Premises. The “Rentable
Square Footage of the Premises” is deemed to be 23,722 square feet. Landlord and
Tenant stipulate and agree that the Rentable Square Footage of the Building and
the Rentable Square Footage of the Premises are correct.

 

  1.03 “Base Rent”:

 

Period

   Monthly Base Rent

2/1/07 –1/31/08

   $34,396.90

2/1/08 –1/31/09

   $35,772.78

2/1/09 –1/31/10

   $37,203.69

2/1/10 –1/31/11

   $38,691.83

2/1/11 –10/31/11

   $40,239.51

Notwithstanding anything in this Section of the Lease to the contrary, so long
as Tenant is not in Default under this Lease, Tenant shall be entitled to an
abatement of Base Rent in the amount of $34,396.90 per month for the second full
calendar month of the Term (the “Base Rent Abatement Period”). The total amount
of Base Rent abated during the Base Rent Abatement Period shall equal $34,396.90
(the “Abated Base Rent”). If Tenant defaults at any time during the Term and
fails to cure such default within any applicable cure period under the Lease,
all Abated Base Rent shall immediately become due and payable. The payment by
Tenant of the Abated Base Rent in the event of a Default shall not limit or
affect any of Landlord’s other rights, pursuant to this Lease or at law or in
equity. During the Base Rent Abatement Period, only Base Rent shall be abated,
and all Additional Rent and other costs and charges specified in this Lease
shall remain as due and payable pursuant to the provisions of this Lease.

 

  1.04 “Tenant’s Pro Rata Share”: 13.0959%.

Tenant’s Monthly Expense and Tax Payment: $23,484.78, which is Tenant’s Pro Rata
Share of the monthly estimated Expenses and monthly estimated Taxes (as more
fully described in, and subject to adjustment as described in, Exhibit B
attached hereto). The first monthly installment of Tenant’s Monthly Expense and
Tax Payment shall be due and payable upon execution and delivery of this Lease
by Tenant. Landlord will not execute this Lease until it has received the Lease,
executed by Tenant, accompanied by the first monthly installment of Tenant’s
Monthly Expense and Tax Payment, the Security Deposit (as defined in
Section 1.07 below), and the installment of Base Rent for the second full
calendar month of the Term.

 

  1.05 “Term”: A period of 57 months. Subject to Section 3, the Term shall
commence on February 1, 2007 (the “Commencement Date”) and, unless terminated
early in accordance with this Lease, end on October 31, 2011 (the “Termination
Date”).

 

  1.06 Allowance(s): $355,830.00, as more fully described in Exhibit C.

 

  1.07 “Security Deposit”: $200,000.00, as more fully described in Section 6.

 

  1.08 “Guarantor(s)”: As of the date hereof, there are no Guarantors.

 

1



--------------------------------------------------------------------------------

  1.09 “Broker(s)”: Studley Inc.

 

  1.10 “Permitted Use”: General office use.

Notwithstanding anything to the contrary in this Lease, Tenant shall not use or
permit any portion of the Premises to be used as a health club or fitness center
(other than such use limited exclusively to the employees of Tenant), or for the
retail sale of nutritional products, active sportswear or exercise training
gear, massage therapy, physical therapy or personal fitness training.

 

  1.11 “Notice Address(es)”:

 

Landlord:   Tenant:

CA-SKYPORT I LIMITED PARTNERSHIP

c/o Equity Office

1740 Technology Drive, Suite 150

San Jose, California 95110

Attention: Skyport Property Manager

 

Prior to the Commencement Date:

 

Magma Design Automation, Inc.

5460 Bay Front Plaza

Santa Clara, California 95054

Attention: General Counsel

 

From and after the Commencement Date:

 

Magma Design Automation, Inc.

1650 Technology Drive, Suite 500

San Jose, California 95110

Attention: General Counsel

with a copy to:

 

Equity Office

One Market Street, Spear Tower

Suite 600

San Francisco, California 94105

Attn: Legal Department – San Jose

 

with a copy to:

 

Magma Design Automation, Inc.

1650 Technology Drive, Suite 500

San Jose, California 95110

Attention: Director of Facilities

If any additional person listed above fails to receive a copy of the notice to
Tenant, neither the validity nor the timeliness of the notice served on Tenant
shall be affected thereby. If any additional person listed above fails to
receive a copy of the notice to Landlord, neither the validity nor the
timeliness of the notice served on Landlord shall be affected thereby.

 

  1.12 “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 6:00 a.m.
to 6:00 p.m. on Business Days.

 

  1.13 “Landlord Work” means the work, if any, that Landlord is obligated to
perform in the Premises pursuant to a separate agreement (the “Work Letter”), if
any, attached to this Lease as Exhibit C.

 

  1.14 “Property” means the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the parking facilities and other
improvements, if any, serving the Building and the parcel(s) of land on which
they are located.

2. Lease Grant.

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Property that are designated by Landlord for the
common use of tenants and others (the “Common Areas”).

3. Possession.

3.01 Intentionally omitted.

3.02 Subject to Landlord’s obligation, if any, to perform Landlord Work, the
Premises are accepted by Tenant in “as is” condition and configuration without
any representations or warranties by Landlord. By taking possession of the
Premises, Tenant agrees that the Premises are in good order and satisfactory
condition. Notwithstanding anything to the contrary set forth herein, except to
the extent

 

2



--------------------------------------------------------------------------------

caused by Tenant or any Tenant Related Parties (as defined in Section 13), the
Base Building electrical, heating, ventilation and air conditioning, mechanical
and plumbing systems shall be in good and working order as of the date Landlord
delivers possession of the Premises to Tenant. If the foregoing are not in good
and working order as provided above, Landlord shall be responsible for repairing
or restoring same at its cost and expense promptly, provided that Tenant has
delivered written notice thereof to Landlord not later than 45 days following
the date Landlord delivers possession of the Premises to Tenant. The cost of
such repairs shall not be included in Tenant’s monthly Expense and Tax
statement. Notwithstanding the foregoing, Tenant, and not Landlord, shall be
responsible, at its cost, for any repairs and for the correction of any defects
that arise out of or in connection with the specific nature of Tenant’s
business, the acts or omissions of Tenant, its agents, employees or contractors,
Tenant’s arrangement of any furniture, equipment or other property in the
Premises, any repairs, alterations, additions or improvements performed by or on
behalf of Tenant and any design or configuration of the Premises created by or
for Tenant which specifically results in such defect in the mechanical or
electrical systems in the Premises. Landlord shall not be liable for a failure
to deliver possession of the Premises or any other space due to the holdover or
unlawful possession of such space by another party, however Landlord shall use
reasonable efforts to obtain possession of the space. The commencement date for
the space, in such event, shall be postponed until the date Landlord delivers
possession of the Premises to Tenant free from occupancy by any party. Promptly
after the determination of the Commencement Date, Landlord and Tenant shall
enter into a commencement letter agreement in the form attached as Exhibit D.
Tenant’s failure to execute and return the commencement letter, or to provide
written objection to the statements contained in the letter, within 30 days
after the date of the letter shall be deemed an approval by Tenant of the
statements contained therein. If the Termination Date does not fall on the last
day of a calendar month, Landlord and Tenant may elect to adjust the Termination
Date to the last day of the calendar month in which the Termination Date occurs
by the mutual execution of a commencement letter agreement setting forth such
adjusted date. Tenant is permitted to take possession of the Premises before the
Commencement Date, beginning on the date of full and final execution and
delivery of this Lease by Tenant and Landlord. Such possession shall be subject
to the terms and conditions of this Lease; provided, however, that except for
the cost of services requested by Tenant (e.g. freight elevator usage), Tenant
shall not be required to pay Rent for any such days of possession before the
Commencement Date during which Tenant, with the approval of Landlord, is in
possession of the Premises for the sole purpose of performing improvements and
installing furniture, equipment or other personal property.

4. Rent.

4.01 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent. Base Rent and
recurring monthly charges of Additional Rent shall be due and payable in advance
on the first day of each calendar month without notice or demand, provided that
the installment of Base Rent for the second full calendar month of the Term, and
the first monthly installment of Additional Rent for Expenses and Taxes, shall
be payable upon the execution of this Lease by Tenant. All other items of Rent
shall be due and payable by Tenant on or before 30 days after billing by
Landlord. Rent shall be made payable to the entity, and sent to the address,
Landlord designates and shall be made by good and sufficient check or by other
means acceptable to Landlord. Tenant shall pay Landlord an administration fee
equal to 5% of all past due Rent, provided that Tenant shall be entitled to a
grace period of 5 days for the first 2 late payments of Rent in a calendar year.
In addition, past due Rent shall accrue interest at 8% per annum. Landlord’s
acceptance of less than the correct amount of Rent shall be considered a payment
on account of the earliest Rent due. Rent for any partial month during the Term
shall be prorated. No endorsement or statement on a check or letter accompanying
payment shall be considered an accord and satisfaction. Tenant’s covenant to pay
Rent is independent of every other covenant in this Lease.

4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibit B of this Lease.

5. Compliance with Laws; Use.

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the “Base
Building” (defined below), but only to the extent such obligations are triggered
by Tenant’s use of the Premises, other than for general office use, or
Alterations or improvements in the Premises performed or requested by Tenant. As
of the date hereof, Landlord has not received notice from any governmental
agencies that the Building is in violation of Title III of the Americans with
Disabilities Act. “Base Building” shall include the structural portions of the
Building, the

 

3



--------------------------------------------------------------------------------

public restrooms and the Building mechanical, electrical and plumbing systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. Tenant shall promptly provide Landlord
with copies of any notices it receives regarding an alleged violation of Law.
Tenant shall comply with the rules and regulations of the Building attached as
Exhibit E and such other reasonable rules and regulations adopted by Landlord
from time to time, including rules and regulations for the performance of
Alterations (defined in Section 9), provided Tenant is notified in writing of
such other rules and regulations prior to their enforcement.

6. Security Deposit or Letter of Credit.

In accordance with the terms of Section 4 of Exhibit F, and in lieu of the
Security Deposit, Tenant will deliver to Landlord, in accordance with the terms
and conditions set forth therein, the Letter of Credit, as defined therein, in
the face amount of $200,000.00. Tenant may substitute a cash Security Deposit
during the Term for all or a part of the amount represented by the Letter of
Credit by providing at least 30 days prior notice to Landlord, and by delivering
thereafter both the substitute cash Security Deposit and an amended Letter of
Credit (if Tenant is substituting a cash Security Deposit for only a portion of
the amount represented by the Letter of Credit). At Landlord’s option, Landlord
and Tenant shall enter into an amendment to this Lease memorializing the
substitution of a cash Security Deposit for all or part of the amount
represented by the Letter of Credit. If Tenant elects to provide a Security
Deposit, such Security Deposit shall be held by Landlord without liability for
interest (unless required by Law) as security for the performance of Tenant’s
obligations. The Security Deposit is not an advance payment of Rent or a measure
of damages. Landlord may use all or a portion of the Security Deposit to satisfy
past due Rent, to cure any Default (defined in Section 18) by Tenant, or to
satisfy any other loss or damage resulting from Tenant’s Default as provided in
Section 19. If Landlord uses any portion of the Security Deposit, Tenant shall,
within 5 days after demand, restore the Security Deposit to its original amount.
Landlord shall return any unapplied portion of the Security Deposit to Tenant
within 45 days after the later to occur of: (a) determination of the final Rent
due from Tenant; or (b) the later to occur of the Termination Date or the date
Tenant surrenders the Premises to Landlord in compliance with Section 25.
Landlord may assign the Security Deposit to a successor or transferee and,
following the assignment, Landlord shall have no further liability for the
return of the Security Deposit. Landlord shall not be required to keep the
Security Deposit separate from its other accounts. Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code, or any similar or
successor Laws now or hereinafter in effect.

7. Building Services.

7.01 Landlord shall furnish Tenant with the following services: (a) water for
use in the Base Building lavatories and any portions of the Premises plumbed as
of the date of this Lease; (b) customary heat and air conditioning in season
during Building Service Hours, although Tenant shall have the right to receive
HVAC service during hours other than Building Service Hours by paying Landlord’s
then standard charge for additional HVAC service, reflecting Landlord’s actual
costs of supplying such services, and providing such prior notice as is
reasonably specified by Landlord. Landlord agrees that any increases in such
charge for after-hours HVAC service shall be limited to increases in Landlord’s
actual costs of supplying the after-hours HVAC services. For purposes of
computing such actual costs, it shall be assumed, whether or not same is the
case, that no other tenants in the Building are purchasing after-hours HVAC
service during the same hours Tenant is purchasing such service; (c) standard
janitorial service on Business Days; (d) elevator service; (e) electricity in
accordance with the terms and conditions in Section 7.02; (f) access to the
Building for Tenant and its employees 24 hours per day/7 days per week, subject
to the terms of this Lease and such protective services or monitoring systems,
if any, as Landlord may reasonably impose, including, without limitation,
sign-in procedures and/or presentation of identification cards; and (g) such
other services as Landlord reasonably determines are necessary or appropriate
for the Property and customary for comparable office buildings in the San Jose,
California area.

7.02 Electricity used by Tenant in the Premises shall be paid for by Tenant
through inclusion in Expenses (except as provided for excess usage). Without the
consent of Landlord, Tenant’s use of electrical service shall not exceed, either
in voltage, rated capacity, use beyond Building Service Hours or overall load,
that which Landlord reasonably deems to be standard for the Building. Landlord
shall have the right to measure electrical usage by commonly accepted methods,
including the installation of measuring devices such as submeters and check
meters. If it is determined that Tenant is using excess electricity, Tenant
shall pay Landlord Additional Rent for the cost of such excess electrical usage
and for the cost of purchasing and installing the measuring device(s). No
surcharge beyond Landlord’s usual administrative expenses shall be included in
Expenses with regard to dividing electrical costs between tenants of the
Building.

7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) (collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any

 

4



--------------------------------------------------------------------------------

covenant or agreement. However, if the Premises, or a material portion of the
Premises, are made untenantable for a period in excess of 3 consecutive Business
Days as a result of a Service Failure that is reasonably within the control of
Landlord to correct, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Rent payable hereunder during the period beginning on
the 4th consecutive Business Day of the Service Failure and ending on the day
the service has been restored. If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.

8. Leasehold Improvements.

All improvements in and to the Premises, including any Alterations (defined in
Section 9.03) but excluding Tenant’s Property (as defined in Section 14)
(collectively, “Leasehold Improvements”) shall remain upon the Premises at the
end of the Term without compensation to Tenant, provided that Tenant, at its
expense, in compliance with the National Electric Code or other applicable Law,
shall remove any Cable (defined in Section 9.01 below). In addition, Landlord,
by written notice to Tenant within 30 days prior to the Termination Date, may
require Tenant, at its expense, to remove any Alterations that, in Landlord’s
reasonable judgment, are of a nature that would require removal and repair costs
that are materially in excess of the removal and repair costs associated with
standard office improvements (the Cable and such other items collectively are
referred to as “Required Removables”). Required Removables shall include,
without limitation, internal stairways, raised floors, personal baths and
showers, vaults, rolling file systems and structural alterations and
modifications. The Required Removables shall be removed by Tenant on or before
the Termination Date. Tenant shall repair damage caused by the installation or
removal of Required Removables. If Tenant fails to perform its obligations in a
timely manner, Landlord may perform such work at Tenant’s expense. Tenant, at
the time it requests approval for a proposed Alteration, including any Initial
Alterations, as such term is defined in the Work Letter attached as Exhibit C,
may request in writing that Landlord advise Tenant whether the Alteration,
including any Initial Alterations, or any portion thereof, is a Required
Removable. Within 10 days after receipt of Tenant’s request, Landlord shall
advise Tenant in writing as to which portions of the alteration or other
improvements are Required Removables. Notwithstanding anything to the contrary
in this Section 8, Tenant shall not be required to remove any Cable if informed
by Landlord that a new tenant to be taking possession of the Premises after the
Termination Date wants to retain such Cable.

9. Repairs and Alterations.

9.01 Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair. Tenant shall promptly
provide Landlord with notice of any such conditions. Tenant shall, at its sole
cost and expense, perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear, condemnation and casualty
excepted. Tenant’s repair and maintenance obligations include, without
limitation, repairs to: (a) floor covering; (b) interior partitions; (c) doors;
(d) the interior side of demising walls; (e) electronic, fiber, phone and data
cabling and related equipment that is installed by or for the exclusive benefit
of Tenant (collectively, “Cable”); (f) supplemental air conditioning units,
kitchens, including hot water heaters, plumbing, and similar facilities
exclusively serving Tenant; and (g) Alterations. Landlord may designate specific
contractors with respect to oversight, installation, repair, connection to, and
removal of vertical Cable, provided (i) such contractors are available at the
same market rate as contractors serving in the same capacity for buildings
comparable to the Building in the San Jose area, and (ii) no deposit, bond or
other security shall be required with respect to such contractors. Subject to
the terms of Section 15 below, to the extent Landlord is not reimbursed by
insurance proceeds, Tenant shall reimburse Landlord for the cost of repairing
damage to the Building caused by the acts of Tenant, Tenant Related Parties and
their respective contractors and vendors. If Tenant fails to make any repairs to
the Premises for more than 30 days after notice from Landlord (although notice
shall not be required in an emergency), Landlord may make the repairs, and
Tenant shall pay the reasonable cost of the repairs, together with an
administrative charge in an amount equal to 5% of the cost of the repairs.

9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building, which
include the public restrooms, and the Building mechanical, electrical and
plumbing systems and equipment located in the internal core of the Building on
the floor on which the Premises are located, up to the point at which such
systems connect to the Premises; (b) mechanical (including HVAC), electrical,
plumbing and fire/life safety systems serving the Building in general;
(c) Common Areas; (d) roof of the Building; (e) exterior walls and windows of
the Building; and (f) elevators serving the Building. Landlord shall promptly
make repairs for which Landlord is responsible. Tenant hereby waives any and all
rights under and benefits of subsection 1 of Section 1932, and Sections 1941 and
1942 of the California Civil Code, or any similar or successor Laws now or
hereinafter in effect.

9.03 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld conditioned or delayed. However, Landlord’s

 

5



--------------------------------------------------------------------------------

consent shall not be required for any Alteration that satisfies all of the
following criteria (a “Cosmetic Alteration”): (a) is of a cosmetic nature such
as painting, wallpapering, hanging pictures and installing carpeting; (b) is not
visible from the exterior of the Premises or Building; (c) will not affect the
Base Building; and (d) does not require work to be performed inside the walls or
above the ceiling of the Premises. Cosmetic Alterations shall be subject to all
the other provisions of this Section 9.03. Prior to starting work, Tenant shall
furnish Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building and vertical Cable; Landlord’s
currently designated vertical Cable contractor is Summit Riser); required
permits and approvals; evidence of contractor’s and subcontractor’s insurance in
amounts reasonably required by Landlord and naming Landlord as an additional
insured; and any security for performance in amounts reasonably required by
Landlord. Notwithstanding the foregoing, Landlord shall not require Tenant to
furnish security for performance if Tenant’s net worth as of the date of
Tenant’s request from consent is equal to or greater than Tenant’s net worth as
of the date of this Lease. Changes to the plans and specifications must also be
submitted to Landlord for its approval. Alterations shall be constructed in a
good and workmanlike manner using materials of a quality reasonably approved by
Landlord. Tenant shall reimburse Landlord for any actual sums paid by Landlord
for third party examination of Tenant’s plans for non-Cosmetic Alterations. In
addition, Tenant shall pay Landlord a fee for Landlord’s oversight and
coordination of any non-Cosmetic Alterations equal to 5% of the cost of the
non-Cosmetic Alterations. Upon completion, Tenant shall furnish “as-built” plans
for non-Cosmetic Alterations, completion affidavits and full and final waivers
of lien. Landlord’s approval of an Alteration shall not be deemed a
representation by Landlord that the Alteration complies with Law.

10. Entry by Landlord.

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with reasonable prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Building Service Hours. Entry by Landlord shall not constitute a constructive
eviction or entitle Tenant to an abatement or reduction of Rent. Notwithstanding
the foregoing, except in emergency situations as determined by Landlord,
Landlord shall exercise reasonable efforts not to unreasonably interfere with
the conduct of the business of Tenant in the Premises. However, the foregoing
shall not require Landlord to perform work after Building Service Hours unless
Tenant agrees to reimburse Landlord for the extra cost incurred in connection
with such work which exceeds the cost for such work which would have been
incurred had it been performed during Building Service Hours.

11. Assignment and Subletting.

11.01 Except in connection with a Business Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party (other than consultants, contractors or vendors
engaged by Tenant in the ordinary course of its business) to use any portion of
the Premises (collectively or individually, a “Transfer”) without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed if Landlord does not exercise its recapture rights under
Section 11.02. If the entity(ies) which directly or indirectly controls the
voting shares/rights of Tenant changes at any time, such change of ownership or
control shall constitute a Transfer unless Tenant is an entity whose outstanding
stock is listed on a recognized securities exchange or if at least 80% of its
voting stock is owned by another entity, the voting stock of which is so listed.
Tenant hereby waives the provisions of Section 1995.310 of the California Civil
Code, or any similar or successor Laws, now or hereinafter in effect, and all
other remedies, including, without limitation, any right at law or equity to
terminate this Lease, on its own behalf and, to the extent permitted under all
applicable Laws, on behalf of the proposed transferee. Notwithstanding the
foregoing, if Landlord wrongfully and unreasonably withholds its consent to a
proposed Transfer, Tenant shall be entitled to make a claim for foreseeable,
direct and actual damages suffered by Tenant as a result thereof, but in no
event shall Tenant be entitled to receive any consequential, special or indirect
damages based upon such claim. Any Transfer in violation of this Section shall,
at Landlord’s option, be deemed a Default by Tenant as described in Section 18,
and shall be voidable by Landlord. In no event shall any Transfer, including a
Business Transfer, release or relieve Tenant from any obligation under this
Lease, and Tenant shall remain primarily liable for the performance of the
tenant’s obligations under this Lease, as amended from time to time.

11.02 Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
Transfer documentation and such other information as Landlord may reasonably
request. Within 10 Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord;
(b) reasonably refuse to consent to the Transfer in writing; or (c) in the event
of an assignment of this Lease or subletting of more than 20% of the Rentable
Square Footage of the Premises for more than 50% of the remaining Term
(excluding

 

6



--------------------------------------------------------------------------------

unexercised options), recapture the portion of the Premises that Tenant is
proposing to Transfer. If Landlord exercises its right to recapture, this Lease
shall automatically be amended (or terminated if the entire Premises is being
assigned or sublet) to delete the applicable portion of the Premises effective
on the proposed effective date of the Transfer, although Landlord may require
Tenant to execute a reasonable amendment or other document reflecting such
reduction or termination. Notwithstanding the above, Tenant, within 5 days after
receipt of Landlord’s notice of intent to terminate, may withdraw its request
for consent to the Transfer. In that event, Landlord’s election to terminate the
Lease shall be null and void and of no force and effect. Tenant shall pay
Landlord a review fee of $1,500.00 for Landlord’s review of any requested
Transfer; or, in lieu of paying Landlord a fixed review fee, Tenant shall pay
the actual costs of Landlord’s outside counsel for review of any requested
Transfer. Notwithstanding the above, if Landlord would be entitled to terminate
this Lease with respect to all or any portion of the Premises in connection with
a proposed Transfer, Tenant, prior to entering into a sublease or assignment,
shall have the right to advise Landlord (the “Prior Notice”) of its intention to
sublet the Premises or assign this Lease. In the Prior Notice, Tenant shall
describe whether Tenant intends to assign its interest under the Lease or
whether Tenant intends to sublease all or a portion of the Premises (and the
portion of the Premises Tenant intends to sublease), and the expected effective
date of the proposed assignment or sublease. Landlord, by providing notice
within 30 days after receipt of the Prior Notice, shall have the right to
terminate this Lease, effective as of the effective date set forth in the Prior
Notice, with respect to the Premises, if Tenant intends to assign its interest
under the Lease, or with respect to the space that Tenant intends to sublet if
Tenant intends to sublease all or a portion of the Premises. If Landlord fails
to exercise its right to terminate within 30 days after the Prior Notice, then,
for the next 6 months thereafter, the period of time in which Landlord may elect
to terminate in connection with a proposed assignment or subletting of the space
described in the Prior Notice shall be shortened from 30 days to 15 days. The
period of time for Landlord to grant or withhold consent, however, shall not be
deemed shortened.

11.03 Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of the excess within 30 days
after Tenant’s receipt of the excess. Tenant may deduct from the excess, on a
straight line basis, all reasonable and customary expenses directly incurred by
Tenant attributable to the Transfer, including brokerage fees, legal fees,
Landlord’s review fees, and construction costs. If Tenant is in Default,
Landlord may require that all sublease payments be made directly to Landlord, in
which case Tenant shall receive a credit against Rent in the amount of Tenant’s
share of payments received by Landlord.

11.04 Tenant may assign this Lease to a successor to Tenant by merger,
consolidation or the purchase of all or substantially all of Tenant’s assets or
outstanding shares, or assign this Lease or sublet all or a portion of the
Premises to an Affiliate (defined below), without the consent of Landlord,
provided that all of the following conditions are satisfied (a “Business
Transfer”): (a) Tenant must not be in Default; (b) Tenant must give Landlord
written notice at least 10 Business Days before such Transfer; and (c) if such
Transfer will result from a merger or consolidation of Tenant with another
unrelated entity, then the Credit Requirement (defined below) must be satisfied.
Tenant’s notice to Landlord shall include information and documentation
evidencing the Business Transfer and showing that each of the above conditions
has been satisfied. If requested by Landlord, Tenant’s successor shall sign a
commercially reasonable form of assumption agreement. “Affiliate” shall mean an
entity controlled by, controlling or under common control with Tenant. The
“Credit Requirement” shall be deemed satisfied if, as of the date immediately
preceding the date of the Transfer, the financial strength of the entity with
which Tenant is to merge or consolidate is greater than that of Tenant as of the
date of this Lease, as determined (x) based on credit ratings of such entity and
Tenant by both Moody’s and Standard & Poor’s (or by either such agency alone, if
applicable ratings by the other agency do not exist), or (y) if such credit
ratings do not exist, then in accordance with Moody’s KMV RiskCalc (i.e., the
on-line software tool offered by Moody’s for analyzing credit risk) based on
CFO-certified financial statements for such entity and Tenant covering their
last two fiscal years ending before the Transfer. If the financial strength of
the entity with which Tenant is to merge or consolidate cannot be measured by
Moody’s KMV RiskCalc, such entity shall meet the Credit Requirement if its net
worth is equal to or greater than Tenant’s net worth as of as of either the
(i) the date of the Transfer, or (ii) the date of this Lease, whichever is
greater.

12. Liens.

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law and, if Tenant fails to do so, Tenant shall be deemed in
Default under this Lease and, in addition to any other remedies available to
Landlord as a result of such Default by Tenant, Landlord, at its option, may
bond, insure over or otherwise discharge the lien. Tenant shall reimburse
Landlord for any amount paid by Landlord, including, without limitation,
reasonable attorneys’ fees, pursuant to this Section 12.

 

7



--------------------------------------------------------------------------------

13. Indemnity and Waiver of Claims.

Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties (defined below), Tenant shall indemnify, defend
and hold Landlord and Landlord Related Parties harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees and
other professional fees (if and to the extent permitted by Law) (collectively
referred to as “Losses”), which may be imposed upon, incurred by or asserted
against Landlord or any of the Landlord Related Parties by any third party and
arising out of or in connection with any damage or injury occurring in the
Premises or any acts or omissions (including violations of Law) of Tenant, the
Tenant Related Parties (defined below) or any of Tenant’s transferees,
contractors or licensees. Except to the extent caused by the negligence or
willful misconduct of Tenant or any Tenant Related Parties, Landlord shall
indemnify, defend and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees and agents (“Tenant
Related Parties”) harmless against and from all Losses which may be imposed
upon, incurred by or asserted against Tenant or any of the Tenant Related
Parties by any third party and arising out of or in connection with the acts or
omissions (including violations of Law) of Landlord or the Landlord Related
Parties. Tenant hereby waives all claims against and releases Landlord and its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, Mortgagees (defined in Section 23) and agents (the “Landlord Related
Parties”) from all claims for any injury to or death of persons, damage to
property or business loss in any manner related to (a) Force Majeure, (b) acts
of third parties, (c) the bursting or leaking of any tank, water closet, drain
or other pipe, (d) the inadequacy or failure of any security or protective
services, personnel or equipment, or (e) any matter not within the reasonable
control of Landlord. Notwithstanding the foregoing, except as provided in
Section 15 to the contrary, Tenant shall not be required to waive any claims
against Landlord or the Landlord Related Parties (other than for loss or damage
to Tenant’s business) where such loss or damage is due to the negligence or
willful misconduct of Landlord or any Landlord Related Parties. Nothing herein
shall be construed as to diminish the repair and maintenance obligations of
Landlord contained elsewhere in this Lease.

14. Insurance.

Tenant shall maintain the following insurance (“Tenant’s Insurance”):
(a) commercial general liability insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $2,000,000.00; (b) property/business interruption insurance written on an All
Risk or Special Cause of Loss Form, including earthquake sprinkler leakage, at
replacement cost value and with a replacement cost endorsement covering all of
Tenant’s business and trade fixtures, equipment, movable partitions, furniture,
merchandise and other personal property within the Premises (“Tenant’s
Property”) and any Leasehold Improvements performed by or for the benefit of
Tenant; (c) Workers’ Compensation Insurance in amounts required by Law; and
(d) Employers Liability Coverage of at least $1,000,000.00 per occurrence. Any
company writing Tenant’s Insurance shall have an A.M. Best rating of not less
than A-VIII. All commercial general liability insurance policies shall name as
additional insureds Landlord (or its successors and assignees), the managing
agent for the Building (or any successor), EOP Operating Limited Partnership,
Equity Office Properties Trust and their respective members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and other
designees of Landlord and its successors as the interest of such designees shall
appear. In addition, Landlord shall be named as a loss payee with respect to
Property/Business Interruption Insurance on the Leasehold Improvements. All
policies of Tenant’s Insurance shall contain endorsements that the insurer(s)
shall give Landlord and its designees at least 30 days’ advance written notice
of any cancellation, termination, material change or lapse of insurance. Tenant
shall provide Landlord with a certificate of insurance evidencing Tenant’s
Insurance prior to the earlier to occur of the Commencement Date or the date
Tenant is provided with possession of the Premises, and thereafter as necessary
to assure that Landlord always has current certificates evidencing Tenant’s
Insurance. So long as the same is available at commercially reasonable rates,
Landlord shall maintain so called All Risk property insurance on the Building at
replacement cost value as reasonably estimated by Landlord, together with such
other insurance coverage as Landlord, in its reasonable judgment, may elect to
maintain. Landlord shall maintain the following insurance (“Landlord’s
Insurance”), the premiums of which will be included in Expenses: (1) Commercial
General Liability insurance applicable to the Property, Building and Common
Areas providing, on an occurrence basis, a minimum combined single limit of at
least $2,000,000.00; (2) All Risk Property Insurance on the Building at
replacement cost value; (3) Worker’s Compensation insurance as required by the
state in which the Building is located and in amounts as may be required by
applicable statute; and (4) Employers Liability Coverage of at least
$1,000,000.00 per occurrence.

 

8



--------------------------------------------------------------------------------

15. Subrogation.

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance. For the purposes of
this waiver, any deductible with respect to a party’s insurance shall be deemed
covered by and recoverable by such party under valid and collectable policies of
insurance.

16. Casualty Damage.

16.01 If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, as quickly
as reasonably possible, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete (as defined
below) the repair and restoration of the Premises and any Common Areas necessary
to provide access to the Premises (“Completion Estimate”). If the Completion
Estimate indicates that the Premises or any Common Areas necessary to provide
access to the Premises cannot be made tenantable within 270 days from the date
the repair is started, then either party shall have the right to terminate this
Lease upon written notice to the other within 10 days after receipt of the
Completion Estimate. Tenant, however, shall not have the right to terminate this
Lease if the Casualty was caused by the negligence or intentional misconduct of
Tenant or any Tenant Related Parties. In addition, Landlord, by notice to Tenant
within 90 days after the date of the Casualty, shall have the right to terminate
this Lease if: (1) the Premises have been materially damaged and there is less
than 1 year of the Term remaining on the date of the Casualty; (2) any Mortgagee
requires that the insurance proceeds be applied to the payment of the mortgage
debt; or (3) a material uninsured loss to the Building or Premises occurs
(provided Landlord’s Insurance was in full force and effect as required by
Section 14). In addition to Landlord’s right to terminate as provided herein,
Tenant shall have the right to terminate this Lease if: (a) a substantial
portion of the Premises has been damaged by Casualty and such damage cannot
reasonably be repaired within 60 days after receipt of the Completion Estimate;
(b) there is less than 1 year of the Term remaining on the date of the Casualty;
(c) the Casualty was not caused by the negligence or willful misconduct of
Tenant or its agents, employees or contractors; and (d) Tenant provides Landlord
with written notice of its intent to terminate within 30 days after the date of
Tenant’s receipt of the Completion Estimate.

For purposes hereof, “Substantially Complete” shall mean the date that the
repair and restoration of the Premises and any Common Areas necessary to provide
access to the Premises and render the Premises usable by Tenant for its business
has been performed, other than any details of construction, mechanical
adjustment or any other similar matter, the non-completion of which does not
materially interfere with Tenant’s occupancy and use of the Premises.

16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord. Upon notice from
Landlord, Tenant shall assign or endorse over to Landlord (or to any party
designated by Landlord) all property insurance proceeds payable to Tenant under
Tenant’s Insurance with respect to any Leasehold Improvements performed by or
for the benefit of Tenant; provided if the estimated cost to repair such
Leasehold Improvements exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, the excess cost of such repairs shall
be paid by Tenant to Landlord prior to Landlord’s commencement of repairs.
Within 15 days of demand, Tenant shall also pay Landlord for any additional
excess costs that are determined during the performance of the repairs. In no
event shall Landlord be required to spend more for the restoration than the
proceeds received by Landlord, whether insurance proceeds or proceeds from
Tenant. Landlord shall not be liable for any inconvenience to Tenant, or injury
to Tenant’s business resulting in any way from the Casualty or the repair
thereof. Provided that Tenant is not in Default, during any period of time that
all or a material portion of the Premises is rendered untenantable as a result
of a Casualty, the Rent shall abate for the portion of the Premises that is
untenantable and not used by Tenant.

16.03 The provisions of this Lease, including this Section 16, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises or the Property, and any
Laws, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any similar or successor Laws now or hereinafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises or the Property.

 

9



--------------------------------------------------------------------------------

17. Condemnation.

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. Tenant
shall also have the right to terminate this Lease if there is a Taking of any
portion of the Building or Property which would have a material adverse effect
on Tenant’s ability to profitably operate its business for the Permitted Use in
the Premises. The terminating party shall provide written notice of termination
to the other party within 45 days after it first receives notice of the Taking.
The termination shall be effective as of the effective date of any order
granting possession to, or vesting legal title in, the condemning authority. If
this Lease is not terminated, Base Rent and Tenant’s Pro Rata Share shall be
appropriately adjusted to account for any reduction in the square footage of the
Building or Premises. All compensation awarded for a Taking shall be the
property of Landlord. The right to receive compensation or proceeds are
expressly waived by Tenant, however, Tenant may file a separate claim for
Tenant’s Property and Tenant’s reasonable relocation expenses, provided the
filing of the claim does not diminish the amount of Landlord’s award. If only a
part of the Premises is subject to a Taking and this Lease is not terminated,
Landlord, with reasonable diligence, will restore the remaining portion of the
Premises as nearly as practicable to the condition immediately prior to the
Taking. Tenant hereby waives any and all rights it might otherwise have pursuant
to Section 1265.130 of the California Code of Civil Procedure, or any similar or
successor Laws.

18. Events of Default.

In addition to any other default specifically described in this Lease, each of
the following occurrences shall be a “Default”: (a) Tenant’s failure to pay any
portion of Rent when due, if the failure continues for 5 days after written
notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than a
Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 30 days after written notice to
Tenant provided, however, if Tenant’s failure to comply cannot reasonably be
cured within 30 days, Tenant shall be allowed additional time (not to exceed 90
days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 30 days and diligently pursues the cure to completion;
(c) Tenant permits a Transfer without Landlord’s required approval or otherwise
in violation of Section 11 of this Lease; (d) Tenant or any Guarantor becomes
insolvent, makes a transfer in fraud of creditors, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts when due
or forfeits or loses its right to conduct business; or (e) the leasehold estate
is taken by process or operation of Law. If Landlord provides Tenant with notice
of Tenant’s failure to comply with any specific provision of this Lease on 3
separate occasions during any 12 month period, Tenant’s subsequent violation of
such provision shall, at Landlord’s option, be an incurable Default by Tenant.
All notices sent under this Section shall be in satisfaction of, and not in
addition to, notice required by Law.

19. Remedies.

19.01 Upon the occurrence of any Default under this Lease, whether enumerated in
Section 18 or not, Landlord shall have the option to pursue any one or more of
the following remedies without any notice (except as expressly prescribed
herein) or demand whatsoever (and without limiting the generality of the
foregoing, Tenant hereby specifically waives notice and demand for payment of
Rent or other obligations, except for those notices specifically required
pursuant to the terms of Section 18 or this Section 19, and waives any and all
other notices or demand requirements imposed by applicable law):

 

  (a) Terminate this Lease and Tenant’s right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

 

  (i) The Worth at the Time of Award of the unpaid Rent which had been earned at
the time of termination;

 

  (ii) The Worth at the Time of Award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such Rent loss that Tenant affirmatively proves could have been
reasonably avoided;

 

  (iii) The Worth at the Time of Award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant affirmatively proves could be reasonably avoided;

 

  (iv) Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

 

10



--------------------------------------------------------------------------------

  (v) All such other amounts in addition to or in lieu of the foregoing as may
be permitted from time to time under applicable law.

The “Worth at the Time of Award” of the amounts referred to in parts (i) and
(ii) above, shall be computed by allowing interest at the lesser of a per annum
rate equal to: (A) the greatest per annum rate of interest permitted from time
to time under applicable law, or (B) the Prime Rate plus 5%. For purposes
hereof, the “Prime Rate” shall be the per annum interest rate publicly announced
as its prime or base rate by a federally insured bank selected by Landlord in
the State of California. The “Worth at the Time of Award” of the amount referred
to in part (iii), above, shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%;

 

  (b) Employ the remedy described in California Civil Code § 1951.4 (Landlord
may continue this Lease in effect after Tenant’s breach and abandonment and
recover Rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations); or

 

  (c) Notwithstanding Landlord’s exercise of the remedy described in California
Civil Code § 1951.4 in respect of an event or events of default, at such time
thereafter as Landlord may elect in writing, to terminate this Lease and
Tenant’s right to possession of the Premises and recover an award of damages as
provided above in Paragraph 19.01(a).

19.02 The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

19.03 TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME IN EFFECT DURING THE LEASE TERM OR THEREAFTER PROVIDING THAT TENANT SHALL
HAVE ANY RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS
TERMINATION BY REASON OF TENANT’S BREACH.

THE PARTIES HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE. IF THE
JURY WAIVER PROVISIONS OF THIS SECTION 19.03 ARE NOT ENFORCEABLE UNDER
CALIFORNIA LAW, THEN THE FOLLOWING PROVISIONS SHALL APPLY. IT IS THE DESIRE AND
INTENTION OF THE PARTIES TO AGREE UPON A MECHANISM AND PROCEDURE UNDER WHICH
CONTROVERSIES AND DISPUTES ARISING OUT OF THIS LEASE OR RELATED TO THE PREMISES
WILL BE RESOLVED IN A PROMPT AND EXPEDITIOUS MANNER. ACCORDINGLY, EXCEPT WITH
RESPECT TO ACTIONS FOR UNLAWFUL OR FORCIBLE DETAINER OR WITH RESPECT TO THE
PREJUDGMENT REMEDY OF ATTACHMENT, ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR SUBSIDIARIES OR AFFILIATED ENTITIES) ON ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
TENANT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY CLAIM OF INJURY OR DAMAGE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, SHALL BE HEARD AND RESOLVED BY
A REFEREE UNDER THE PROVISIONS OF THE CALIFORNIA CODE OF CIVIL PROCEDURE,
SECTIONS 638 — 645.1, INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY SUCCESSOR
STATUTE(S) THERETO) (THE “REFEREE SECTIONS”). ANY FEE TO INITIATE THE JUDICIAL
REFERENCE PROCEEDINGS AND ALL FEES CHARGED AND COSTS INCURRED BY THE REFEREE
SHALL BE PAID BY THE PARTY INITIATING SUCH PROCEDURE (EXCEPT THAT IF A REPORTER
IS REQUESTED BY EITHER PARTY, THEN A REPORTER SHALL BE PRESENT AT ALL
PROCEEDINGS WHERE REQUESTED AND THE FEES OF SUCH REPORTER – EXCEPT FOR COPIES
ORDERED BY THE OTHER PARTIES – SHALL BE BORNE BY THE PARTY REQUESTING THE
REPORTER); PROVIDED HOWEVER, THAT ALLOCATION OF THE COSTS AND FEES, INCLUDING
ANY INITIATION FEE, OF SUCH PROCEEDING SHALL BE ULTIMATELY DETERMINED IN
ACCORDANCE WITH SECTION 26.02 BELOW. THE VENUE OF THE PROCEEDINGS SHALL BE IN
THE COUNTY IN WHICH THE PREMISES ARE LOCATED. WITHIN TEN (10) DAYS OF RECEIPT BY
ANY PARTY OF A WRITTEN REQUEST TO RESOLVE ANY DISPUTE OR CONTROVERSY PURSUANT TO
THIS SECTION 19.03, THE PARTIES SHALL AGREE UPON A SINGLE REFEREE WHO SHALL TRY
ALL ISSUES, WHETHER OF FACT OR LAW, AND REPORT A FINDING AND JUDGMENT ON SUCH
ISSUES AS REQUIRED BY THE REFEREE SECTIONS. IF THE PARTIES ARE UNABLE TO AGREE
UPON A REFEREE WITHIN SUCH TEN (10) DAY PERIOD, THEN ANY PARTY MAY THEREAFTER
FILE A LAWSUIT IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED FOR THE PURPOSE
OF APPOINTMENT OF A REFEREE UNDER THE REFEREE SECTIONS. IF THE REFEREE IS
APPOINTED BY THE COURT, THE REFEREE SHALL BE A NEUTRAL AND IMPARTIAL RETIRED

 

11



--------------------------------------------------------------------------------

JUDGE WITH SUBSTANTIAL EXPERIENCE IN THE RELEVANT MATTERS TO BE DETERMINED, FROM
JAMS/ENDISPUTE, INC., THE AMERICAN ARBITRATION ASSOCIATION OR SIMILAR
MEDIATION/ARBITRATION ENTITY. THE PROPOSED REFEREE MAY BE CHALLENGED BY ANY
PARTY FOR ANY OF THE GROUNDS LISTED IN THE REFEREE SECTIONS. THE REFEREE SHALL
HAVE THE POWER TO DECIDE ALL ISSUES OF FACT AND LAW AND REPORT HIS OR HER
DECISION ON SUCH ISSUES, AND TO ISSUE ALL RECOGNIZED REMEDIES AVAILABLE AT LAW
OR IN EQUITY FOR ANY CAUSE OF ACTION THAT IS BEFORE THE REFEREE, INCLUDING AN
AWARD OF ATTORNEYS’ FEES AND COSTS IN ACCORDANCE WITH THIS LEASE. THE REFEREE
SHALL NOT, HOWEVER, HAVE THE POWER TO AWARD PUNITIVE DAMAGES, NOR ANY OTHER
DAMAGES WHICH ARE NOT PERMITTED BY THE EXPRESS PROVISIONS OF THIS LEASE, AND THE
PARTIES HEREBY WAIVE ANY RIGHT TO RECOVER ANY SUCH DAMAGES. THE PARTIES SHALL BE
ENTITLED TO CONDUCT ALL DISCOVERY AS PROVIDED IN THE CALIFORNIA CODE OF CIVIL
PROCEDURE, AND THE REFEREE SHALL OVERSEE DISCOVERY AND MAY ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE, WITH RIGHTS TO REGULATE
DISCOVERY AND TO ISSUE AND ENFORCE SUBPOENAS, PROTECTIVE ORDERS AND OTHER
LIMITATIONS ON DISCOVERY AVAILABLE UNDER CALIFORNIA LAW. THE REFERENCE
PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH CALIFORNIA LAW (INCLUDING THE
RULES OF EVIDENCE), AND IN ALL REGARDS, THE REFEREE SHALL FOLLOW CALIFORNIA LAW
APPLICABLE AT THE TIME OF THE REFERENCE PROCEEDING. THE PARTIES SHALL PROMPTLY
AND DILIGENTLY COOPERATE WITH ONE ANOTHER AND THE REFEREE, AND SHALL PERFORM
SUCH ACTS AS MAY BE NECESSARY TO OBTAIN A PROMPT AND EXPEDITIOUS RESOLUTION OF
THE DISPUTE OR CONTROVERSY IN ACCORDANCE WITH THE TERMS OF THIS SECTION 19.03.
IN THIS REGARD, THE PARTIES AGREE THAT THE PARTIES AND THE REFEREE SHALL USE
BEST EFFORTS TO ENSURE THAT (A) DISCOVERY BE CONDUCTED FOR A PERIOD NO LONGER
THAN SIX (6) MONTHS FROM THE DATE THE REFERREE IS APPOINTED, EXCLUDING MOTIONS
REGARDING DISCOVERY, AND (B) A TRIAL DATE BE SET WITHIN NINE (9) MONTHS OF THE
DATE THE REFEREE IS APPOINTED. IN ACCORDANCE WITH SECTION 644 OF THE CALIFORNIA
CODE OF CIVIL PROCEDURE, THE DECISION OF THE REFEREE UPON THE WHOLE ISSUE MUST
STAND AS THE DECISION OF THE COURT, AND UPON THE FILING OF THE STATEMENT OF
DECISION WITH THE CLERK OF THE COURT, OR WITH THE JUDGE IF THERE IS NO CLERK,
JUDGMENT MAY BE ENTERED THEREON IN THE SAME MANNER AS IF THE ACTION HAD BEEN
TRIED BY THE COURT. ANY DECISION OF THE REFEREE AND/OR JUDGMENT OR OTHER ORDER
ENTERED THEREON SHALL BE APPEALABLE TO THE SAME EXTENT AND IN THE SAME MANNER
THAT SUCH DECISION, JUDGMENT, OR ORDER WOULD BE APPEALABLE IF RENDERED BY A
JUDGE OF THE SUPERIOR COURT IN WHICH VENUE IS PROPER HEREUNDER. THE REFEREE
SHALL IN HIS/HER STATEMENT OF DECISION SET FORTH HIS/HER FINDINGS OF FACT AND
CONCLUSIONS OF LAW. THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE IN ACCORDANCE WITH THE CODE OF CIVIL PROCEDURE. NOTHING
IN THIS SECTION 19.03 SHALL PREJUDICE THE RIGHT OF ANY PARTY TO OBTAIN
PROVISIONAL RELIEF OR OTHER EQUITABLE REMEDIES FROM A COURT OF COMPETENT
JURISDICTION AS SHALL OTHERWISE BE AVAILABLE UNDER THE CODE OF CIVIL PROCEDURE
AND/OR APPLICABLE COURT RULES.

19.04 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.

19.05 If Tenant is in Default of any of its non-monetary obligations under the
Lease and does not use diligently efforts to cure of such non-monetary default,
Landlord shall have the right to perform such obligations. Tenant shall
reimburse Landlord for the cost of such performance upon demand together with an
administrative charge equal to 10% of the cost of the work performed by
Landlord.

19.06 This Section 19 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion.

20. Limitation of Liability.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE LESSER OF
(A) THE INTEREST OF LANDLORD IN THE PROPERTY, OR (B) THE EQUITY INTEREST
LANDLORD WOULD HAVE IN THE PROPERTY IF THE PROPERTY WERE ENCUMBERED BY THIRD
PARTY DEBT IN AN AMOUNT EQUAL TO 70% OF THE VALUE OF THE PROPERTY. TENANT SHALL
LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD

 

12



--------------------------------------------------------------------------------

RELATED PARTY. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE
PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD
OR ANY LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO
OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE.
BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE
LANDLORD AND THE MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN SECTION 23 BELOW), NOTICE AND REASONABLE TIME TO CURE THE ALLEGED
DEFAULT.

21. Relocation.

At Landlord’s sole cost and expense, at any time before or during the Term, if
Landlord reasonably determines it is necessary for the health and safety of
Tenant or of other tenants in the Building, Landlord may relocate Tenant from
the Premises to space of reasonably comparable size, utility and views
(“Relocation Space”) within the Building or adjacent buildings within the same
project upon 60 days’ prior written notice to Tenant. The Relocation Space must
contain similar finishes as the Premises, and approximately the same Rentable
Square Footage as the Premises and the same number of work stations, offices,
breakrooms and reception areas as are contained in the Premises as of the date
Tenant receives Landlord’s notice of relocation. From and after the date of the
relocation, the Base Rent and Tenant’s Pro Rata Share shall be adjusted based on
the rentable square footage of the Relocation Space. Landlord shall pay Tenant’s
reasonable costs of relocation, including all costs for moving Tenant’s
furniture, equipment, supplies and other personal property, as well as the cost
of printing and distributing change of address notices to Tenant’s customers and
one month’s supply of stationery showing the new address. Landlord shall also
reimburse Tenant for the reasonable cost to install and connect
telecommunication and data cabling in the Relocation Space in the manner and to
the extent such cabling existed in the Premises prior to the relocation.

22. Holding Over.

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover. No holdover by Tenant or payment by Tenant after the
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover and Tenant fails to vacate the Premises within 15 days
after notice from Landlord, Tenant shall be liable for all damages that Landlord
suffers from the holdover.

23. Subordination to Mortgages; Estoppel Certificate.

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. Landlord and Tenant shall each, within 10 Business Days after
receipt of a written request from the other, execute and deliver a commercially
reasonable estoppel certificate to those parties as are reasonably requested by
the other (including a Mortgagee or prospective purchaser). Without limitation,
such estoppel certificate may include a certification as to the status of this
Lease, the existence of any defaults and the amount of Rent that is due and
payable. Notwithstanding the foregoing, upon written request by Tenant, Landlord
will use reasonable efforts to obtain a non-disturbance, subordination and
attornment agreement from Landlord’s then current Mortgagee on such Mortgagee’s
then current standard form of agreement. “Reasonable efforts” of Landlord shall
not require Landlord to incur any cost, expense or liability to obtain such
agreement, it being agreed that Tenant shall be responsible for any fee or
review costs charged by the Mortgagee. Upon request of Landlord, Tenant will
execute the Mortgagee’s form of non-disturbance, subordination and attornment
agreement and return the same to Landlord for execution by the Mortgagee.
Landlord’s failure to obtain a non-disturbance, subordination and attornment
agreement for Tenant shall have no effect on the rights, obligations and
liabilities of Landlord and Tenant or be considered to be a default by Landlord
hereunder. As of the date of this Lease, there is no mortgage upon the Premises,
the Building and/or the Property.

 

13



--------------------------------------------------------------------------------

24. Notice.

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1. Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, 3 days after notice is deposited in the U.S. mail or with
a courier service in the manner described above. Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.

25. Surrender of Premises.

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage which Landlord is obligated to repair hereunder excepted. If
Tenant fails to remove any of Tenant’s Property within 2 days after termination
of this Lease or Tenant’s right to possession, Landlord, at Tenant’s sole cost
and expense, shall be entitled (but not obligated) to remove and store Tenant’s
Property. Landlord shall not be responsible for the value, preservation or
safekeeping of Tenant’s Property. Tenant shall pay Landlord, upon demand, the
expenses and storage charges incurred. If Tenant fails to remove Tenant’s
Property from the Premises or storage, within 30 days after notice, Landlord may
deem all or any part of Tenant’s Property to be abandoned and title to Tenant’s
Property shall vest in Landlord.

26. Miscellaneous.

26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the state or commonwealth in which the Building is located and Landlord and
Tenant hereby irrevocably consent to the jurisdiction and proper venue of such
state or commonwealth. If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities. Notices to any one person or entity shall
be deemed to have been given to all persons and entities. Tenant represents and
warrants to Landlord that each individual executing this Lease on behalf of
Tenant is authorized to do so on behalf of Tenant and that Tenant is not, and
the entities or individuals constituting Tenant or which may own or control
Tenant or which may be owned or controlled by Tenant (in either case other than
through the ownership of publicly traded, direct or indirect ownership
interests) are not, (i) in violation of any laws relating to terrorism or money
laundering, or (ii) among the individuals or entities identified on any list
compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

26.02 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to reimbursement of all of its costs and expenses, including,
without limitation, reasonable attorneys’ fees. No failure by either party to
declare a default immediately upon its occurrence, nor any delay by either party
in taking action for a default, nor Landlord’s acceptance of Rent with knowledge
of a default by Tenant, shall constitute a waiver of the default, nor shall it
constitute an estoppel.

26.03 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).

26.04 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that, any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease, and further provided that
Landlord and its successors, as the case may be, shall remain liable after their
respective periods of ownership with respect to any sums due in connection with
a breach or default by such party that arose during such period of ownership by
such party.

 

14



--------------------------------------------------------------------------------

26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Broker as a
broker in connection with this Lease. Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Lease. Landlord
shall indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease. Equity Office Properties Management Corp. (“EOPMC”) is an affiliate
of Landlord and represents only the Landlord in this transaction. Any assistance
rendered by any agent or employee of EOPMC in connection with this Lease or any
subsequent amendment or modification hereto has been or will be made as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. The expiration of the Term,
whether by lapse of time, termination or otherwise, shall not relieve either
party of any obligations which accrued prior to or which may continue to accrue
after the expiration or termination of this Lease.

26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements. This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

26.08 This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents. Neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant.

 

15



--------------------------------------------------------------------------------

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

LANDLORD:

CA-SKYPORT I LIMITED PARTNERSHIP,

a Delaware limited partnership

By:

  EOM GP, L.L.C., a Delaware limited liability company, its general partner

  By:   Equity Office Management, L.L.C., a Delaware limited liability company,
its non-member manager

  By:  

 

  Name:  

 

  Title:  

 

 

TENANT:

MAGMA DESIGN AUTOMATION, INC.,

a Delaware corporation

By:

 

 

Name:

 

 

Title:

 

 

Tenant’s Tax ID Number (SSN or FEIN):

 

 

16



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

This Exhibit is attached to and made a part of the Lease by and between
CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and MAGMA DESIGN AUTOMATION, INC., a Delaware corporation (“Tenant”) for space
in the Building located at 1650 Technology Drive, San Jose, California, commonly
known as Tower II.

LOGO [g72263img001.jpg]

 

1



--------------------------------------------------------------------------------

EXHIBIT B

EXPENSES AND TAXES

This Exhibit is attached to and made a part of the Lease by and between
CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and MAGMA DESIGN AUTOMATION, INC., a Delaware corporation (“Tenant”) for space
in the Building located at 1650 Technology Drive, San Jose, California, commonly
known as Tower II.

1. Payments.

1.01 Tenant shall pay Tenant’s Pro Rata Share of the total amount of Expenses
and Taxes for each calendar year during the Term. Landlord shall provide Tenant
with a good faith estimate of the total amount of Expenses and Taxes for each
calendar year during the Term. On or before the first day of each month, Tenant
shall pay to Landlord a monthly installment equal to one-twelfth of Tenant’s Pro
Rata Share of Landlord’s estimate of the total amount of Expenses and Taxes. If
Landlord determines that its good faith estimate was incorrect by a material
amount, Landlord may provide Tenant with a revised estimate. After its receipt
of the revised estimate, Tenant’s monthly payments shall be based upon the
revised estimate. If Landlord does not provide Tenant with an estimate of the
total amount of Expenses and Taxes by January 1 of a calendar year, Tenant shall
continue to pay monthly installments based on the previous year’s estimate until
Landlord provides Tenant with the new estimate. Upon delivery of the new
estimate, an adjustment shall be made for any month for which Tenant paid
monthly installments based on the previous year’s estimate. Tenant shall pay
Landlord the amount of any underpayment within 30 days after receipt of the new
written estimate. Any overpayment shall be refunded to Tenant within 30 days or
credited against the next due future installment(s) of Additional Rent.

1.02 As soon as is practical following the end of each calendar year, Landlord
shall furnish Tenant with a statement of the actual amount of Expenses and Taxes
for the prior calendar year and Tenant’s Pro Rata Share of Expenses and Taxes
for the prior calendar year. If the estimated amount of Expenses and Taxes for
the prior calendar year is more than the actual amount of Expenses and Taxes for
the prior calendar year, Landlord shall apply any overpayment by Tenant against
Additional Rent due or next becoming due, provided if the Term expires before
the determination of the overpayment, Landlord shall promptly refund any
overpayment to Tenant after first deducting the amount of Rent due. If the
estimated amount of Expenses and Taxes for the prior calendar year is less than
the actual amount of Expenses and Taxes for such prior year, Tenant shall pay
Landlord, within 30 days after its receipt of the statement of Expenses and
Taxes together with any backup documentation provided generally to other tenants
in the Building, any underpayment for the prior calendar year.

2. Expenses.

2.01 “Expenses” means all costs and expenses incurred in each calendar year in
connection with operating, maintaining, repairing, and managing the Building and
the Property. Expenses include, without limitation: (a) all labor and labor
related costs, including wages, salaries, bonuses, taxes, insurance, uniforms,
training, retirement plans, pension plans and other employee benefits “Labor
Costs”), but shall not include Labor Costs paid to executive personnel or
officers or partners of Landlord, except that if such individuals provide
services directly related to the operation, maintenance or ownership of the
Building which, if provided directly by a general manager /property manager or
its general support staff, would normally be chargeable as an operating expense
of a comparable office Building, then an appropriate pro rata share of the Labor
Costs of such individuals that is reflective of the extent to which such
individuals are providing such services to the Building may be included in
Expenses; (b) management fees, provided that in no event shall the management
fees for the Building (expressed as a percentage of gross receipts for the
Building) exceed the prevailing market management fees (expressed as a
percentage of gross receipts), plus 1% of such fees, for comparable third party
management companies offering comparable management services in office buildings
similar to the Building in class, size, age and location; (c) the cost of
equipping, staffing and operating an on-site and/or off-site management office
for the Building, provided if the management office services one or more other
buildings or properties, the shared costs and expenses of equipping, staffing
and operating such management office(s) shall be equitably prorated and
apportioned between the Building and the other buildings or properties;
(d) accounting costs; (e) the cost of services provided to the Building or all
tenants in the Building; (f) rental and purchase cost of parts, supplies, tools
and equipment; (g) insurance premiums and deductibles; (h) electricity, gas and
other utility costs; and (i) the amortized cost of capital improvements (as
distinguished from replacement parts or components installed in the ordinary
course of business) which are: (1) performed primarily to reduce current or
future operating expense costs, upgrade Building security or otherwise improve
the operating efficiency of the Property; or (2) required to comply with any
Laws that are enacted, or first interpreted to apply to the Property, after the
date of this Lease. The cost of capital improvements shall be amortized by
Landlord over the lesser of the Payback Period (defined below) or the useful
life of the capital improvement as reasonably determined by Landlord. The
amortized cost of capital improvements may,

 

1



--------------------------------------------------------------------------------

at Landlord’s option, include actual or imputed interest at the rate that
Landlord would reasonably be required to pay to finance the cost of the capital
improvement. “Payback Period” means the reasonably estimated period of time that
it takes for the cost savings resulting from a capital improvement to equal the
total cost of the capital improvement. Landlord, by itself or through an
affiliate, shall have the right to directly perform, provide and be compensated
for any services under this Lease. If Landlord incurs Expenses for the Building
or Property together with one or more other buildings or properties, whether
pursuant to a reciprocal easement agreement, common area agreement or otherwise,
the shared costs and expenses shall be equitably prorated and apportioned
between the Building and Property and the other buildings or properties.

2.02 Expenses shall not include: the cost of capital improvements (except as set
forth above); depreciation; interest (except as provided above for the
amortization of capital improvements); amortization (except as set forth above);
principal payments of mortgage and other non-operating debts of Landlord; the
cost of repairs or other work to the extent Landlord is reimbursed by insurance
(or would have been reimbursed by insurance had Landlord carried the insurance
required to be carried by Landlord under this Lease) or condemnation proceeds;
costs in connection with leasing space in the Building, including brokerage
commissions, brochures and marketing supplies, legal fees in negotiating and
preparing lease documentation, and construction, improvement and decorating
costs in preparing space for initial occupancy by a specific tenant; lease
concessions, rental abatements and construction allowances granted to specific
tenants; costs incurred in connection with the sale, financing or refinancing of
the Building, including brokerage commissions, attorneys’ and accountants’ fees,
closing costs, and title insurance premiums; fines, interest and penalties
incurred due to the late payment of Taxes or Expenses or any other sums required
to be paid by Landlord; organizational expenses associated with the creation and
operation of the entity which constitutes Landlord; or any penalties or damages
that Landlord pays to Tenant under this Lease or to other tenants in the
Building under their respective leases. The following items are also excluded
from Expenses:

 

  (a) Sums (other than management fees, it being agreed that the management fees
included in Expenses are as described in Section IV.C.2 above) paid to
subsidiaries or other affiliates of Landlord for services on or to the Property,
Building and/or Premises, but only to the extent that the costs of such services
exceed the competitive cost for such services rendered by persons or entities of
similar skill, competence and experience.

 

  (b) Any fines, penalties or interest resulting from the negligence or willful
misconduct of the Landlord or its agents, contractors, or employees.

 

  (c) Advertising and promotional expenditures.

 

  (d) Landlord’s charitable and political contributions.

 

  (e) Ground lease rental.

 

  (f) Attorney’s fees and other expenses incurred in connection with
negotiations or disputes with prospective tenants or tenants or other occupants
of the Building.

 

  (g) The cost or expense of any services or benefits provided generally to
other tenants in the Building and not provided or available to Tenant.

 

  (h) All costs of purchasing or leasing major sculptures, paintings or other
major works or objects of art (as opposed to decorations purchased or leased by
Landlord for display in the Common Areas of the Building).

 

  (i) Any expenses for which Landlord has received actual reimbursement (other
than through Expenses).

 

  (j) Costs incurred by Landlord in connection with the correction of defects in
design and original construction of the Building or Property.

 

  (k) Expenses for the replacement of any item covered under warranty, unless
Landlord has not received payment under such warranty and it would not be
fiscally prudent to pursue legal action to collect on such warranty.

 

  (l) Fines or penalties incurred as a result of violation by Landlord of any
applicable Laws.

 

  (m) Reserves for capital replacements or repairs.

 

  (n) Any cost or expense related to removal, cleaning, abatement or remediation
of hazardous materials in or about the Building, Common Area or Property,
including, without limitation, hazardous substances in the ground water or soil,
except to the extent such removal, cleaning, abatement or remediation is related
to the general repair and maintenance of the Building, Common Area or Property.

 

2



--------------------------------------------------------------------------------

2.03 If the Building is not at least 95% occupied during any calendar year or if
Landlord is not supplying services to at least 95% of the total Rentable Square
Footage of the Building at any time during a calendar year, Expenses shall be
determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the Rentable Square Footage of the Building during
that calendar year. Notwithstanding the foregoing, Landlord may calculate the
extrapolation of Expenses under this Section based on 100% occupancy and service
so long as such percentage is used consistently for each year of the Term. The
extrapolation of Expenses under this Section shall be performed in accordance
with the methodology specified by the Building Owners and Managers Association.

3. “Taxes” shall mean: (a) all real property taxes and other assessments on the
Building and/or Property, including, but not limited to, gross receipts taxes,
assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Without
limitation, Taxes shall not include any income, capital levy, franchise,
transfer, capital stock, gift, estate or inheritance tax, or reserves for future
Taxes. Notwithstanding anything else herein to the contrary, if any assessment
(other than real property taxes) included in Taxes can be paid by Landlord in
installments, such assessment shall be paid (or, at Landlord’s option, shall be
included in Taxes on an amortized basis as if it were paid) in the maximum
number of installments permitted by Law. If a change in Taxes is obtained for
any year of the Term during which Tenant paid Tenant’s Pro Rata Share of any
Taxes, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Tenant
shall pay Landlord the amount of Tenant’s Pro Rata Share of any such increase in
Taxes within 30 days after Tenant’s receipt of a statement from Landlord.

4. Audit Rights. Tenant, within 365 days after receiving Landlord’s statement of
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s records of the Expenses for that calendar year to which the
statement applies. Within a reasonable time after receipt of the Review Notice,
Landlord shall make all pertinent records available for inspection that are
reasonably necessary for Tenant to conduct its review. If any records are
maintained at a location other than the management office for the Building,
Tenant may either inspect the records at such other location or pay for the
reasonable cost of copying and shipping the records. If Tenant retains an agent
to review Landlord’s records, the agent must be with a CPA firm licensed to do
business in the state or commonwealth where the Property is located. Tenant
shall be solely responsible for all costs, expenses and fees incurred for the
audit. However, notwithstanding the foregoing, if Landlord and Tenant determine
that Expenses for the Building for the year in question were less than stated by
more than 5%, Landlord, within 30 days after its receipt of paid invoices
therefor from Tenant, shall reimburse Tenant for the reasonable amounts paid by
Tenant to third parties in connection with such review by Tenant. Within 90 days
after the records are made available to Tenant, Tenant shall have the right to
give Landlord written notice (an “Objection Notice”) stating in reasonable
detail any objection to Landlord’s statement of Expenses for that year. If
Tenant fails to give Landlord an Objection Notice within the 90 day period or
fails to provide Landlord with a Review Notice within the 365 day period
described above, Tenant shall be deemed to have approved Landlord’s statement of
Expenses and shall be barred from raising any claims regarding the Expenses for
that year. If Tenant provides Landlord with a timely Objection Notice, Landlord
and Tenant shall work together in good faith to resolve any issues raised in
Tenant’s Objection Notice. If Landlord and Tenant determine that Expenses for
the calendar year are less than reported, Landlord shall provide Tenant with a
credit against the next installment of Rent in the amount of the overpayment by
Tenant. Likewise, if Landlord and Tenant determine that Expenses for the
calendar year are greater than reported, Tenant shall pay Landlord the amount of
any underpayment within 30 days. The records obtained by Tenant shall be treated
as confidential. In no event shall Tenant be permitted to examine Landlord’s
records or to dispute any statement of Expenses unless Tenant has paid and
continues to pay all Rent when due.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

This Exhibit is attached to and made a part of the Lease by and between
CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and MAGMA DESIGN AUTOMATION, INC., a Delaware corporation (“Tenant”) for space
in the Building located at 1650 Technology Drive, San Jose, California, commonly
known as Tower II.

As used in this Work Letter, the “Premises” shall be deemed to mean the
Premises, as initially defined in the attached Lease.

 

I. Alterations and Allowance.

 

  A. Tenant, following the delivery of the Premises by Landlord and the full and
final execution and delivery of the Lease to which this Exhibit is attached and
all prepaid rental and security deposits required under such agreement, shall
have the right to perform alterations and improvements in the Premises (the
“Initial Alterations”). Notwithstanding the foregoing, Tenant and its
contractors shall not have the right to perform Initial Alterations in the
Premises unless and until Tenant has complied with all of the terms and
conditions of Section 9 of the Lease, including, without limitation, approval by
Landlord of the final plans for the Initial Alterations and the contractors to
be retained by Tenant to perform such Initial Alterations. Tenant shall be
responsible for all elements of the design of Tenant’s plans (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design. Landlord’s approval of the contractors to perform the Initial
Alterations shall not be unreasonably withheld. The parties agree that
Landlord’s approval of the general contractor to perform the Initial Alterations
shall not be considered to be unreasonably withheld if any such general
contractor (i) does not have trade references reasonably acceptable to Landlord,
(ii) does not maintain insurance as required pursuant to the terms of this
Lease, (iii) does not have the ability to be bonded for the work in an amount of
no less than 150% of the total estimated cost of the Initial Alterations,
(iv) does not provide current financial statements reasonably acceptable to
Landlord, or (v) is not licensed as a contractor in the state/municipality in
which the Premises is located. Tenant acknowledges the foregoing is not intended
to be an exclusive list of the reasons why Landlord may reasonably withhold its
consent to a general contractor. Landlord hereby approves McLarney Construction
as Tenant’s general contractor and RMW Architecture and Interiors as Tenant’s
architect (“RMW”).

 

  B.

Landlord and Tenant hereby approve that certain space plan depicting the Initial
Alterations prepared by RMW (the “Preliminary Plan”), a copy of which
Preliminary Plan is attached hereto as Exhibit C-1. Following the execution of
this Lease, Tenant shall submit the following to Landlord: (i) working drawings
and specifications prepared by RMW based on the approved Preliminary Plan (the
“Working Drawings and Specifications”); (ii) any change proposed by Tenant to
the approved Working Drawings and Specifications (“Change”). Within 5 Business
Days following Tenant’s initial submission of the Working Drawings and
Specifications, and within 2 Business Days for any other submission to Landlord,
Landlord shall approve or disapprove the Working Drawings and Specifications
and/or the Change, which approval shall not be unreasonably withheld or
conditioned. If Landlord disapproves the Working Drawings and Specifications or
Change, Landlord shall specify in reasonable detail the reasons for disapproval
and Tenant shall cause RMW to modify the Working Drawings and Specifications or
Change to incorporate Landlord’s suggested revisions in a mutually satisfactory
manner. Tenant agrees and acknowledges that Landlord will not check the
Preliminary Plan, Working Drawings and Specifications and/or any Change for
building code compliance (or other federal, state or local Law), and that Tenant
shall be solely responsible for such matters. Provided Tenant is not in default,
Landlord agrees to contribute the sum of $355,830.00 (the “Allowance”) toward
the cost of performing the Initial Alterations in preparation of Tenant’s
occupancy of the Premises. The Allowance may only be used for the cost of
preparing design and construction documents and mechanical and electrical plans
for the Initial Alterations, permit fees and for hard costs in connection with
the Initial Alterations. The Allowance shall be paid to Tenant or, at Landlord’s
option, to the order of the general contractor that performed the Initial
Alterations, within 30 days following receipt by Landlord of (1) receipted bills
covering the labor and materials expended and used in the Initial Alterations;
(2) a sworn contractor’s affidavit from the general contractor and a request to
disburse from Tenant containing an approval by Tenant of the work done; (3) full
and final waivers of lien; (4) as-built plans of the Initial Alterations in

 

1



--------------------------------------------------------------------------------

 

CAD format; and (5) the certification of Tenant and its architect that the
Initial Alterations have been installed in a good and workmanlike manner in
accordance with the approved plans, and in accordance with applicable laws,
codes and ordinances. The Allowance shall be disbursed in the amount reflected
on the receipted bills meeting the requirements above. Notwithstanding anything
herein to the contrary, Landlord shall not be obligated to disburse any portion
of the Allowance during the continuance of an uncured default under the Lease,
and Landlord’s obligation to disburse shall only resume when and if such default
is cured.

 

  C. In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. If Tenant does not
submit a request for payment of the entire Allowance to Landlord in accordance
with the provisions contained in this Exhibit by June 30, 2007, any unused
amount (“Unused Allowance”) shall accrue to the sole benefit of Landlord, it
being agreed that, subject to the following, Tenant shall not be entitled to any
credit, offset, abatement or payment with respect thereto; provided, however,
upon completion of the Landlord Work and payment of all costs related thereto,
Landlord shall apply the Unused Allowance against the second and subsequent
installments of Base Rent and Additional Rent due under this Lease. Tenant shall
be responsible for all applicable state sales or use taxes, if any, payable in
connection with the Initial Alterations and/or Allowance. Landlord shall be
entitled to deduct from the Allowance a construction management fee for
Landlord’s oversight of the Initial Alterations in an amount equal to 3% of the
total cost of the Initial Alterations; provided, however, if Tenant’s general
contractor is McLarney Construction or Skyline Construction, Landlord shall be
entitled to deduct from the Allowance a construction management fee equal to the
lower of 3% of the total cost of the Initial Alterations or $10,000.00.

 

  D. Except as set forth in the Lease, Tenant agrees to accept the Premises in
its “as-is” condition and configuration, it being agreed that Landlord shall not
be required to perform any work or, except as provided above with respect to the
Allowance, incur any costs in connection with the construction or demolition of
any improvements in the Premises.

 

  E. This Exhibit shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

 

2



--------------------------------------------------------------------------------

EXHIBIT C-1

PRELIMINARY PLAN

This Exhibit is attached to and made a part of the Lease by and between
CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and MAGMA DESIGN AUTOMATION, INC., a Delaware corporation (“Tenant”) for space
in the Building located at 1650 Technology Drive, San Jose, California, commonly
known as Tower II.

LOGO [g72263img002.jpg]

 

3



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT LETTER

This Exhibit is attached to and made a part of the Lease by and between
CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and MAGMA DESIGN AUTOMATION, INC., a Delaware corporation (“Tenant”) for space
in the Building located at 1650 Technology Drive, San Jose, California, commonly
known as Tower II.

(EXAMPLE)

 

Date      Tenant  

 

Address  

 

 

 

 

 

 

Re:

Commencement Letter with respect to that certain Lease dated as of the      day
of             , 20    , by and between                                        
         , as Landlord, and MAGMA DESIGN AUTOMATION, INC., a Delaware
corporation, as Tenant, for 23,722 rentable square feet on the 5th floor of the
Building located at 1650 Technology Drive, San Jose, California.

Lease Id:                                                  

Business Unit Number:                                                  

Dear                                                  :

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1. The Commencement Date of the Lease is
                                                 ;

 

  2. The Termination Date of the Lease is
                                                 .

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.
Tenant’s failure to execute and return this letter, or to provide written
objection to the statements contained in this letter, within 30 days after the
date of this letter shall be deemed an approval by Tenant of the statements
contained herein.

Sincerely,

 

 

Authorized Signatory

Agreed and Accepted:

 

Tenant:  

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

cc: EOP Lease Administration

  EOP Leasing AA

  EOP Legal

 

1



--------------------------------------------------------------------------------

EXHIBIT E

BUILDING RULES AND REGULATIONS

This Exhibit is attached to and made a part of the Lease by and between
CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and MAGMA DESIGN AUTOMATION, INC., a Delaware corporation (“Tenant”) for space
in the Building located at 1650 Technology Drive, San Jose, California, commonly
known as Tower II.

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.

 

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances.

 

3. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

4. Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.

 

5. Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed and Landlord shall have the right
at all times to retain and use keys or other access codes or devices to all
locks within and into the Premises. Landlord shall initially deliver to Tenant a
reasonable number of keys requested by Tenant to the locks on the entry doors in
the Premises, all at Landlord’s cost; provided, however that Landlord shall have
no obligation to deliver to Tenant, at Landlord’s cost, more than 5 keys per
1,000 rentable square feet of the Premises. If Tenant shall request additional
keys after the initial set of keys are delivered to Tenant, Landlord shall
deliver such keys to Tenant at Tenant’s sole cost and expense. Tenant shall not
make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

 

6. All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, conditioned or delayed and
shall be required to comply with Landlord’s standard rules, regulations,
policies and procedures, which may be revised from time to time provided Tenant
receives a written copy of such revisions prior to the enforcement thereof.

 

7. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours reasonably designated by Landlord. Tenant shall obtain Landlord’s prior
approval by providing a detailed listing of the activity, which approval shall
not be unreasonably withheld, conditioned or delayed. If approved by Landlord,
the activity shall be performed in the manner required by Landlord and at
Landlord’s option, supervised by Landlord. Tenant shall assume all risk for
damage to articles moved and injury to any persons resulting from the activity.
If equipment, property, or personnel of Landlord or of any other party is
damaged or injured as a result of or in connection with the activity, Tenant
shall be solely liable for any resulting damage, loss or injury.

 

8. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be unreasonably withheld, conditioned or delayed. Damage to the Building by the
installation, maintenance, operation, existence or removal of Tenant’s Property
shall be repaired at Tenant’s sole expense.

 

1



--------------------------------------------------------------------------------

9. Corridor doors, when not in use, shall be kept closed.

 

10. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.

 

11. No animals, except those assisting handicapped persons, shall be brought
into the Building or kept in or about the Premises.

 

12. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws. Tenant shall not, without Landlord’s prior written consent,
use, store, install, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Property, any asbestos-containing materials
or any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq. or any other
applicable environmental Law which may now or later be in effect. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal of
such materials brought into the Premises by Tenant.

 

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.

 

14. Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the Commencement Date of the Term be extended
as a result of the above actions.

 

15. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electric or gas heating
devices, without Landlord’s prior written consent. Tenant shall not use more
than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

 

16. Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.

 

17. Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

 

18. Landlord may from time to time adopt systems and procedures for the security
and safety of the Building and Property, its occupants, entry, use and contents.
Tenant, its agents, employees, contractors, guests and invitees shall comply
with Landlord’s written systems and procedures provided Tenant receives a
written copy of such systems and procedures prior to the enforcement thereof.

 

19. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

 

20. Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless a portion of the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.

 

2



--------------------------------------------------------------------------------

21. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

 

22. Deliveries to and from the Premises shall be made only at the times in the
areas and through the entrances and exits reasonably designated by Landlord.
Tenant shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

 

23. The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

3



--------------------------------------------------------------------------------

EXHIBIT F

ADDITIONAL PROVISIONS

This Exhibit is attached to and made a part of the Lease by and between
CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and MAGMA DESIGN AUTOMATION, INC., a Delaware corporation (“Tenant”) for space
in the Building located at 1650 Technology Drive, San Jose, California, commonly
known as Tower II.

 

1. RENEWAL OPTION.

 

 

A.

Grant of Option; Conditions. Tenant shall have the right to extend the Term (the
“Renewal Option”) for one additional period of 5 years commencing on the day
following the Termination Date of the initial Term and ending on the 5th
anniversary of the Termination Date (the “Renewal Term”), if:

 

  1. Landlord receives notice of exercise (“Initial Renewal Notice”) not less
than 12 full calendar months prior to the expiration of the initial Term and not
more than 15 full calendar months prior to the expiration of the initial Term;
and

 

  2. Tenant is not in default under the Lease beyond any applicable cure periods
at the time that Tenant delivers its Initial Renewal Notice or at the time
Tenant delivers its Binding Notice (as defined below); and

 

  3. No part of the Premises is sublet (other than pursuant to a Business
Transfer, as defined in Section 11 of the Lease) at the time that Tenant
delivers its Initial Renewal Notice or at the time Tenant delivers its Binding
Notice; and

 

  4. The Lease has not been assigned (other than pursuant to a Business
Transfer, as defined in Section 11 of the Lease) prior to the date that Tenant
delivers its Initial Renewal Notice or prior to the date Tenant delivers its
Binding Notice.

 

  B. Terms Applicable to Premises During Renewal Term.

 

  1. The initial Base Rent rate per rentable square foot for the Premises during
the Renewal Term shall equal the Prevailing Market (hereinafter defined) rate
per rentable square foot for the Premises, but in no event shall the Base Rent
during the Renewal Term be less than the Base Rent during the last year of the
initial Term. Base Rent during the Renewal Term shall increase, if at all, in
accordance with the increases assumed in the determination of Prevailing Market
rate. Base Rent attributable to the Premises shall be payable in monthly
installments in accordance with the terms and conditions of Section 4 of the
Lease.

 

  2. Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the Premises
during the Renewal Term in accordance with Section 4 of the Lease, and the
manner and method in which Tenant reimburses Landlord for Tenant’s share of
Taxes and Expenses and the Base Year, if any, applicable to such matter, shall
be some of the factors considered in determining the Prevailing Market rate for
the Renewal Term.

 

  C.

Initial Procedure for Determining Prevailing Market. Within 30 days after
receipt of Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the
applicable Base Rent rate for the Premises for the Renewal Term as well as any
other provisions relevant to the renewal (e.g., improvement allowances, rent
concessions, etc.) (collectively, the “Renewal Terms”). Tenant, within 15 days
after the date on which Landlord advises Tenant of the applicable Renewal Terms
for the Renewal Term, shall either (i) give Landlord final binding written
notice (“Binding Notice”) of Tenant’s exercise of its Renewal Option, or (ii) if
Tenant disagrees with Landlord’s determination, provide Landlord with written
notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such 15 day
period, Tenant’s Renewal Option shall be null and void and of no further force
and effect. If Tenant provides Landlord with a Binding Notice, Landlord and
Tenant shall enter into the Renewal Amendment (as defined below) upon the terms
and conditions set forth herein. If Tenant provides Landlord with a Rejection
Notice, Landlord and Tenant shall work together in good faith to agree upon the
Prevailing Market rate for the Premises during the Renewal Term. When Landlord
and Tenant have agreed upon the Prevailing Market rate for the Premises, such
agreement shall be reflected in a written agreement between Landlord and Tenant,
whether in a letter or otherwise, and Landlord and Tenant shall enter into the
Renewal Amendment in accordance with the terms and conditions

 

1



--------------------------------------------------------------------------------

 

hereof. Notwithstanding the foregoing, if Landlord and Tenant are unable to
agree upon the Prevailing Market rate for the Premises within 30 days after the
date Tenant provides Landlord with the Rejection Notice, Tenant, by written
notice to Landlord (the “Arbitration Notice”) within 5 days after the expiration
of such 30 day period, shall have the right to have the Prevailing Market rate
determined in accordance with the arbitration procedures described in Section D
below. If Landlord and Tenant are unable to agree upon the Prevailing Market
rate for the Premises within the 30 day period described and Tenant fails to
timely exercise its right to arbitrate, Tenant’s Renewal Option shall be deemed
to be null and void and of no further force and effect.

 

  D. Arbitration Procedure.

 

  1. If Tenant provides Landlord with an Arbitration Notice, Landlord and
Tenant, within 5 days after the date of the Arbitration Notice, shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Prevailing Market rate for the Premises during the Renewal Term
(collectively referred to as the “Estimates”). If the higher of such Estimates
is not more than 105% of the lower of such Estimates, then Prevailing Market
rate shall be the average of the two Estimates. If the Prevailing Market rate is
not resolved by the exchange of Estimates, then, within 7 days after the
exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Prevailing Market
rate for the Premises during the Renewal Term. Each appraiser so selected shall
be certified as an MAI appraiser or as an ASA appraiser and shall have had at
least 5 years experience within the previous 10 years as a real estate appraiser
working in San Jose, California, with working knowledge of current rental rates
and practices. For purposes hereof, an “MAI” appraiser means an individual who
holds an MAI designation conferred by, and is an independent member of, the
American Institute of Real Estate Appraisers (or its successor organization, or
in the event there is no successor organization, the organization and
designation most similar), and an “ASA” appraiser means an individual who holds
the Senior Member designation conferred by, and is an independent member of, the
American Society of Appraisers (or its successor organization, or, in the event
there is no successor organization, the organization and designation most
similar).

 

  2. Upon selection, Landlord’s and Tenant’s appraisers shall work together in
good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimate chosen by such appraisers
shall be binding on both Landlord and Tenant as the Base Rent rate for the
Premises during the Renewal Term. If either Landlord or Tenant fails to appoint
an appraiser within the 7 day period referred to above, the appraiser appointed
by the other party shall be the sole appraiser for the purposes hereof. If the
two appraisers cannot agree upon which of the two Estimates most closely
reflects the Prevailing Market within 20 days after their appointment, then,
within 10 days after the expiration of such 20 day period, the two appraisers
shall select a third appraiser meeting the aforementioned criteria. Once the
third appraiser (i.e. arbitrator) has been selected as provided for above, then,
as soon thereafter as practicable but in any case within 14 days, the arbitrator
shall make his determination of which of the two Estimates most closely reflects
the Prevailing Market rate and such Estimate shall be binding on both Landlord
and Tenant as the Base Rent rate for the Premises. If the arbitrator believes
that expert advice would materially assist him, he may retain one or more
qualified persons to provide such expert advice. The parties shall share equally
in the costs of the arbitrator and of any experts retained by the arbitrator.
Any fees of any appraiser, counsel or experts engaged directly by Landlord or
Tenant, however, shall be borne by the party retaining such appraiser, counsel
or expert.

 

  3. If the Prevailing Market rate has not been determined by the commencement
date of the Renewal Term, Tenant shall pay Base Rent upon the terms and
conditions in effect during the last month of the initial Term for the Premises
until such time as the Prevailing Market rate has been determined. Upon such
determination, the Base Rent for the Premises shall be retroactively adjusted to
the commencement of the Renewal Term for the Premises. If such adjustment
results in an underpayment of Base Rent by Tenant, Tenant shall pay Landlord the
amount of such underpayment within 30 days after the determination thereof. If
such adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease and, to the extent necessary, any subsequent installments, until the
entire amount of such overpayment has been credited against Base Rent.

 

2



--------------------------------------------------------------------------------

  E. Renewal Amendment. If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, Term, Termination Date and other appropriate
terms. The Renewal Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Binding Notice or other written agreement by
Landlord and Tenant regarding the Prevailing Market rate, and Tenant shall
execute and return the Renewal Amendment to Landlord within 15 days after
Tenant’s receipt of same, but, upon final determination of the Prevailing Market
rate applicable during the Renewal Term as described herein, an otherwise valid
exercise of the Renewal Option shall be fully effective whether or not the
Renewal Amendment is executed.

 

  F. Definition of Prevailing Market. For purposes of this Renewal Option,
“Prevailing Market” shall mean the arms length fair market annual rental rate
per rentable square foot under renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Building and office buildings comparable
to the Building in the San Jose, California area. The determination of
Prevailing Market shall take into account any material economic differences
between the terms of this Lease and any comparison lease or amendment, such as
rent abatements, construction costs and other concessions and the manner, if
any, in which the landlord under any such lease is reimbursed for operating
expenses and taxes. The determination of Prevailing Market shall also take into
consideration any reasonably anticipated changes in the Prevailing Market rate
from the time such Prevailing Market rate is being determined and the time such
Prevailing Market rate will become effective under this Lease.

 

  G. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Renewal Option is subject and subordinate to the expansion rights (whether such
rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof.

 

2. RIGHT OF FIRST OFFER.

 

  A. Grant of Option; Conditions. Tenant shall have the one time right of first
offer (the “Right of First Offer”) with respect to the remainder of the Building
consisting of 157,418 rentable square feet (the “Offering Space”). Tenant’s
Right of First Offer shall be exercised as follows: at any time after Landlord
has determined that the existing tenant in the Offering Space will not extend or
renew the term of its lease for the Offering Space (but prior to leasing such
Offering Space to a party other than the existing tenant), Landlord shall advise
Tenant (the “Advice”) of the terms under which Landlord is prepared to lease the
Offering Space to Tenant for the remainder of the Term, which terms shall
reflect the Prevailing Market (hereinafter defined) rate for such Offering Space
as reasonably determined by Landlord. Tenant may lease such Offering Space in
its entirety only, under such terms, by delivering written notice of exercise to
Landlord (the “Notice of Exercise”) within 5 Business Days after the date of the
Advice, except that Tenant shall have no such Right of First Offer and Landlord
need not provide Tenant with an Advice, if:

 

  1. Tenant is in default under the Lease beyond any applicable cure periods at
the time that Landlord would otherwise deliver the Advice; or

 

  2. Tenant is not leasing and occupying 50% or more of the Building; or

 

  3. the Premises, or any portion thereof, is sublet (other than pursuant to a
Business Transfer, as defined in Section 11 of the Lease) at the time Landlord
would otherwise deliver the Advice; or

 

  4. the Lease has been assigned (other than pursuant to a Business Transfer, as
defined in Section 11 of the Lease) prior to the date Landlord would otherwise
deliver the Advice; or

 

  5. Tenant is not occupying the Premises on the date Landlord would otherwise
deliver the Advice; or

 

  6. the Offering Space is not intended for the exclusive use of Tenant during
the Term; or

 

3



--------------------------------------------------------------------------------

  B. Terms for Offering Space.

 

  1. The term for the Offering Space shall commence upon the commencement date
stated in the Advice and thereupon such Offering Space shall be considered a
part of the Premises, provided that all of the terms stated in the Advice shall
govern Tenant’s leasing of the Offering Space and only to the extent that they
do not conflict with the Advice, the terms and conditions of this Lease shall
apply to the Offering Space.

 

  2. Tenant shall pay Base Rent and Additional Rent for the Offering Space in
accordance with the terms and conditions of the Advice, which terms and
conditions shall reflect the Prevailing Market rate for the Offering Space as
determined in Landlord’s reasonable judgment.

 

  3. The Offering Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the Offering Space or as of the
date the term for such Offering Space commences, unless the Advice specifies any
work to be performed by Landlord in the Offering Space, in which case Landlord
shall perform such work in the Offering Space. If Landlord is delayed delivering
possession of the Offering Space due to the holdover or unlawful possession of
such space by any party, Landlord shall use reasonable efforts to obtain
possession of the space, and the commencement of the term for the Offering Space
shall be postponed until the date Landlord delivers possession of the Offering
Space to Tenant free from occupancy by any party.

 

  C. Termination of Right of First Offer. The rights of Tenant hereunder with
respect to the Offering Space shall terminate on the earlier to occur of:
(i) Tenant’s failure to exercise its Right of First Offer within the 5 Business
Day period provided in Section A above; and (ii) the date Landlord would have
provided Tenant an Advice if Tenant had not been in violation of one or more of
the conditions set forth in Section A above. In addition, if Landlord provides
Tenant with an Advice for any portion of the Offering Space that contains
expansion rights (whether such rights are described as an expansion option,
right of first refusal, right of first offer or otherwise) with respect to any
other portion of the Offering Space (such other portion of the Offering Space
subject to such expansion rights is referred to herein as the “Encumbered
Offering Space”) and Tenant does not exercise its Right of First Offer to lease
the Offering Space described in the Advice, Tenant’s Right of First Offer with
respect to the Encumbered Offering Space shall be subject and subordinate to all
such expansion rights contained in the Advice.

 

  D. Offering Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the “Offering Amendment”) adding the Offering Space
to the Premises on the terms set forth in the Advice and reflecting the changes
in the Base Rent, Rentable Square Footage of the Premises, Tenant’s Pro Rata
Share and other appropriate terms. A copy of the Offering Amendment shall be
sent to Tenant within a reasonable time after Landlord’s receipt of the Notice
of Exercise executed by Tenant, and Tenant shall execute and return the Offering
Amendment to Landlord within 15 days thereafter, but an otherwise valid exercise
of the Right of First Offer shall be fully effective whether or not the Offering
Amendment is executed.

 

  E. Definition of Prevailing Market. For purposes of this Right of First Offer
provision, “Prevailing Market” shall mean the annual rental rate per square foot
for space comparable to the Offering Space in the Building and office buildings
comparable to the Building in the San Jose, California area under leases and
renewal and expansion amendments being entered into at or about the time that
Prevailing Market is being determined, giving appropriate consideration to
tenant concessions, brokerage commissions, tenant improvement allowances,
existing improvements in the space in question, and the method of allocating
operating expenses and taxes. Notwithstanding the foregoing, space leased under
any of the following circumstances shall not be considered to be comparable for
purposes hereof: (i) the lease term is for less than the lease term of the
Offering Space, (ii) the space is encumbered by the option rights of another
tenant, or (iii) the space has a lack of windows and/or an awkward or unusual
shape or configuration. The foregoing is not intended to be an exclusive list of
space that will not be considered to be comparable.

 

  F. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof.

4



--------------------------------------------------------------------------------

3. EXTERIOR SIGNAGE.

 

  A. Tenant shall have the right to install: (1) a building-top sign on the West
side of the Building, provided (i) Tenant is not in Default, (ii) Tenant
occupies (through direct lease or sublease) at least 4 full floors of the
Building, and (iii) obtains all necessary building permits and zoning and
regulatory approvals; and (2) a sign on the East side of the Building, provided
(i) Tenant is not in Default, (ii) Tenant occupies at least 5 full floors of the
Building, and (iii) obtains all necessary building permits and zoning and
regulatory approvals (collectively, the “Sign”). Tenant shall pay, as Additional
Rent, $3,000.00 per month, due and payable in the same manner and at the same
time as for Base Rent, in consideration for placement of a Sign on the East side
of the Building. The exact dimensions and location of the proposed Sign shall be
determined in Landlord’s sole judgment; provided, however, that the Sign may be
as large (but no larger than) the existing Quantum sign, subject to regulatory
approvals. Within a reasonable time after its execution of this Lease, Tenant
shall submit detailed drawings of its proposed Sign to Landlord for its review
and approval which approval shall not be unreasonably withheld, conditioned or
delayed. Such drawings shall include, without limitation, detailed information
concerning the size, material, shape, color, lettering, type and manner of
illumination, if any, and method of installation of the proposed Sign. Landlord
and Tenant and their respective architects shall work together in good faith to
agree upon a final design for the Sign.

 

  B. Tenant shall be solely responsible for all costs in connection with the
Sign, including, without limitation, all costs of obtaining permits and zoning
and regulatory approvals and all costs of design, construction, installation,
supervision and wiring. Prior to commencing any work in connection with the
installation of the Sign, Tenant shall furnish to Landlord for its approval
copies of all plans and specifications for the installation and wiring of the
Sign; names and addresses of contractors; copies of contracts; necessary permits
and evidence of contractor’s and subcontractor’s insurance in an amount
reasonably satisfactory to Landlord. Tenant shall be solely responsible for any
damage to the Sign and any damage that the Sign or its installation may cause to
the Building, the Property, or any other property of Landlord or any third
party, and Tenant will indemnify Landlord against any cost or liability of any
kind relating to the Sign.

 

  C. Tenant shall be responsible for maintaining the Sign in a first class
manner and for all costs of repairing the Sign, including, without limitation,
all cost of repairing or replacing any damaged portions of the Sign and the cost
of replacing any lightbulbs, florescent or neon tubes or other illumination
device. All such work shall be performed with reasonable prior notice to
Landlord by contractors that meet the criteria set forth in paragraph A above
with respect to the installation of the Sign, including, without limitation, the
prior approval of Landlord. Notwithstanding the foregoing, Landlord shall have
the right to maintain the Sign with contractors selected by Landlord and to bill
Tenant for the cost thereof as Additional Rent.

 

  D. Tenant, upon the expiration date or sooner termination of this Lease, shall
remove the Sign and restore any damage to the Building and Property at Tenant’s
expense. Such removal and restoration work shall be performed by contractors
that meet the criteria set forth in paragraph A. above with respect to the
installation of the Sign, including, without limitation, the prior approval of
Landlord. In addition, Landlord shall have the right to remove the Sign at
Tenant’s sole cost and expense, and Tenant shall have no further signage rights
thereafter if, at any time during the Lease Term, Tenant (1) assigns this Lease,
(2) fails to occupy the minimum portion of the Building as set forth in
paragraph A above, (3) ceases to occupy the Premises, or (4) defaults under any
term or condition of the Lease. Notwithstanding the foregoing, Landlord shall
have the right to perform any removal or restoration work with contractors
selected by Landlord and to bill Tenant for the cost thereof as Additional Rent.

 

4. LETTER OF CREDIT.

 

  4.01. General Provisions. In lieu of the Security Deposit, Tenant may deliver
to Landlord, as collateral for the full performance by Tenant of all of its
obligations under this Lease and for all losses and damages Landlord may suffer
as a result of Tenant’s failure to comply with one or more provisions of this
Lease, including, but not limited to, any post lease termination damages under
section 1951.2 of the California Civil Code, a standby, unconditional,
irrevocable, transferable letter of credit (the “Letter of Credit”)
substantially in the form of Exhibit F-1 hereto and containing the terms
required herein, in the face amount of $200,000.00 (the “Letter of Credit
Amount”), naming Landlord as beneficiary, issued (or confirmed) by a financial
institution acceptable to Landlord in Landlord’s sole discretion, permitting
multiple and partial draws thereon, and otherwise in form acceptable to Landlord
in its sole discretion. Tenant shall cause the Letter of Credit

 

5



--------------------------------------------------------------------------------

       to be continuously maintained in effect (whether through replacement,
renewal or extension) in the Letter of Credit Amount through the date (the
“Final LC Expiration Date”) that is 60 days after the scheduled expiration date
of the Term or any renewal Term. If the Letter of Credit held by Landlord
expires earlier than the Final LC Expiration Date (whether by reason of a stated
expiration date or a notice of termination or non-renewal given by the issuing
bank), Tenant shall deliver a new Letter of Credit or certificate of renewal or
extension (a “Renewal or Replacement LC”) to Landlord not later than 60 days
prior to the expiration date of the Letter of Credit then held by Landlord. Any
Renewal or Replacement LC shall comply with all of the provisions of this
Section 4, shall be irrevocable, transferable and shall remain in effect (or be
automatically renewable) through the Final LC Expiration Date upon the same
terms as the expiring Letter of Credit or such other terms as may be acceptable
to Landlord in its sole discretion.

 

  4.02. Drawings under Letter of Credit. Upon Tenant’s failure to comply with
one or more provisions of this Lease, or as otherwise specifically agreed by
Landlord and Tenant pursuant to this Lease or any amendment hereof, Landlord
may, without prejudice to any other remedy provided in this Lease or by Law,
draw on the Letter of Credit and use all or part of the proceeds to (a) satisfy
any amounts due to Landlord from Tenant, and (b) satisfy any other damage,
injury, expense or liability caused by Tenant’s failure to so comply. In
addition, if Tenant fails to furnish a Renewal or Replacement LC complying with
all of the provisions of this Section 4 at least 60 days prior to the stated
expiration date of the Letter of Credit then held by Landlord, Landlord may draw
upon such Letter of Credit and hold the proceeds thereof (and such proceeds need
not be segregated) in accordance with the terms of this Section 4 (the “LC
Proceeds Account”).

 

  4.03. Use of Proceeds by Landlord. The proceeds of the Letter of Credit shall
constitute Landlord’s sole and separate property (and not Tenant’s property or
the property of Tenant’s bankruptcy estate) and Landlord may immediately upon
any draw (and without notice to Tenant) apply or offset the proceeds of the
Letter of Credit: (a) against any Rent payable by Tenant under this Lease that
is not paid when due; (b) against all losses and damages that Landlord has
suffered or that Landlord reasonably estimates that it may suffer as a result of
Tenant’s failure to comply with one or more provisions of this Lease, including
any damages arising under section 1951.2 of the California Civil Code following
termination of the Lease; (c) against any costs incurred by Landlord in
connection with the Lease (including attorneys’ fees); and (d) against any other
amount that Landlord may spend or become obligated to spend by reason of
Tenant’s Default. Provided Tenant has performed all of its obligations under
this Lease, Landlord agrees to pay to Tenant within 45 days after the Final LC
Expiration Date the amount of any proceeds of the Letter of Credit received by
Landlord and not applied as allowed above; provided, that if prior to the Final
LC Expiration Date a voluntary petition is filed by Tenant or any Guarantor, or
an involuntary petition is filed against Tenant or any Guarantor by any of
Tenant’s or Guarantor’s creditors, under the Federal Bankruptcy Code, then
Landlord shall not be obligated to make such payment in the amount of the unused
Letter of Credit proceeds until either all preference issues relating to
payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed, in each case pursuant to a final court order not subject to appeal or
any stay pending appeal.

 

  4.04. Additional Covenants of Tenant. If, as result of any application or use
by Landlord of all or any part of the Letter of Credit, the amount of the Letter
of Credit shall be less than the Letter of Credit Amount, Tenant shall, within 5
days thereafter, provide Landlord with additional letter(s) of credit in an
amount equal to the deficiency (or a replacement letter of credit in the total
Letter of Credit Amount), and any such additional (or replacement) letter of
credit shall comply with all of the provisions of this Section 4, and if Tenant
fails to comply with the foregoing, notwithstanding anything to the contrary
contained in this Lease, the same shall constitute an incurable Default by
Tenant. Tenant further covenants and warrants that it will neither assign nor
encumber the Letter of Credit or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

 

  4.05.

Nature of Letter of Credit. Landlord and Tenant (a) acknowledge and agree that
in no event or circumstance shall the Letter of Credit or any renewal thereof or
substitute therefor or any proceeds thereof (including the LC Proceeds Account)
be deemed to be or treated as a “security deposit” under any Law applicable to
security deposits in the commercial context including Section 1950.7 of the
California Civil Code, as such section now exist or as may be hereafter amended
or succeeded (“Security Deposit Laws”), (b) acknowledge and agree that the
Letter of Credit (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and

 

6



--------------------------------------------------------------------------------

 

(c) waive any and all rights, duties and obligations either party may now or, in
the future, will have relating to or arising from the Security Deposit Laws.
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code and all other provisions of Law, now or hereafter in effect, which
(i) establish the time frame by which Landlord must refund a security deposit
under a lease, and/or (ii) provide that Landlord may claim from the security
deposit only those sums reasonably necessary to remedy Defaults in the payment
of rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums specified above in this
Section 4 and/or those sums reasonably necessary to compensate Landlord for any
loss or damage caused by Tenant’s breach of this Lease or the acts or omission
of Tenant or any other Tenant Related Parties, including any damages Landlord
suffers following termination of the Lease.

 

5. Landlord Default. Landlord shall be in default under this Lease if
(i) Landlord fails to perform any of its obligations hereunder and said failure
continues for a period of 60 days after written notice thereof from Tenant to
Landlord (provided that if such failure cannot reasonably be cured within said
60 day period, Landlord shall be in default hereunder only if Landlord fails to
commence the cure of said failure within said 60 day period, or having commenced
the curative action within said 60 day period, fails to diligently pursue same)
and (ii) each Mortgagee (as defined in Section 23) of whose identity Tenant has
been notified in writing shall have failed to cure such default within 30 days
(or such longer period of time as may be specified in any written agreement
between Tenant and Mortgagee regarding such matter) after receipt of written
notice from Tenant of Landlord’s failure to cure within the time periods
provided above. In the event of a default by Landlord under the Lease, Tenant
shall use reasonable efforts to mitigate its damages and losses arising from any
such default and Tenant may pursue any and all remedies available to it at law
or in equity, provided, however, in no event shall Tenant claim a constructive
or actual eviction or that the Premises have become unsuitable or unhabitable
prior to a default and failure to cure by Landlord and its Mortgagee under this
Lease and, further provided, in no event shall Tenant be entitled to receive
more than its actual direct damages, it being agreed that Tenant hereby waives
any claim it otherwise may have for special or consequential damages.

 

6. Lease Contingency. Notwithstanding anything else herein to the contrary, this
Lease is contingent upon (i) Siemens Real Estate, Inc., a Delaware corporation
(“Siemens”) and Siemens Communications, Inc., a Delaware corporation (“SCI”)
mutually executing and delivering the Sublease, as defined below; (ii) Tenant
and SCI mutually executing and delivering the Sub-sublease (defined below); and
(iiI) Siemens, SCI and Landlord mutually executing and delivering a Landlord
Consent to Sublease (the “Sublease Consent”), and (ii) Tenant, Siemens, SCI and
Landlord executing and delivering a Landlord Consent to Sub-sublease (the
“Sub-sublease Consent”), on or before the Contingency Date (defined below). If
for any reason (w) Siemens and SCI fail to mutually execute and deliver the
Sublease, and (x) Tenant and SSCI fail to mutually execute and deliver the
Sub-sublease, and (y) Siemens, SCI and Landlord fail to mutually execute and
deliver the Sublease Consent, and (z) Tenant, Siemens, SCI and Landlord fail to
mutually execute and deliver the Sub-sublease Consent on or before the
Contingency Date, then, notwithstanding anything else herein to the contrary,
Tenant may terminate this Lease by providing written notice thereof to Landlord
within 10 Business Days after the Contingency Date, in which event the Lease
shall be null and void and of no force or effect; provided, however, that
Sections 1.12, 24, 26.01, 26.02 and 26.05 of the Lease (together with any other
provisions hereof to the extent necessary to establish definitions of defined
terms used in such Sections) shall remain in full force and effect. Promptly
after receipt of Tenant’s notice of termination, Landlord shall return to Tenant
the first monthly installment of Tenant’s Monthly Expense and Tax Payment, the
Security Deposit and the installment of Base Rent for the second full calendar
month of the Term, all of which are to be delivered by Tenant to Landlord with
the executed Lease in accordance with Section 1.04 of the Lease. As used herein,
“Sublease” means that certain sublease agreement between Siemens and SCI
pursuant to which, among other things, Siemens subleases to SCI floors 1 – 4 of
the Building. As used herein, “Sub-sublease” means that certain sub-sublease
agreement between Tenant and SCI pursuant to which, among other things, SCI
subleases to Tenant floors 1 – 4 of the Building. As used herein, “Contingency
Date” means December 31, 2006.

 

7



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF LETTER OF CREDIT

This Exhibit is attached to and made a part of the Lease by and between
CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”)
and MAGMA DESIGN AUTOMATION, INC., a Delaware corporation (“Tenant”) for space
in the Building located at 1650 Technology Drive, San Jose, California, commonly
known as Tower II.

 

   

 

        [Name of Financial Institution]    

 

  

Irrevocable Standby

Letter of Credit

   No.   

 

      Issuance Date:   

 

      Expiration Date:   

 

     

Applicant:

  

 

  

Beneficiary

CA-SKYPORT I LIMITED PARTNERSHIP

c/o Equity Office

1740 Technology Drive, Suite 150

San Jose, California 95110

Attention: Skyport Property Manager

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of Two Hundred
Thousand U.S. Dollars ($200,000.00) available for payment at sight by your draft
drawn on us when accompanied by the following documents:

 

1. An original copy of this Irrevocable Standby Letter of Credit.

 

2. Beneficiary’s dated statement purportedly signed by an authorized signatory
or agent reading: “This draw in the amount of
                                                  U.S. Dollars
($                        ) under your Irrevocable Standby Letter of Credit No.
                                                  represents funds due and owing
to us pursuant to the terms of that certain lease by and between
                                                 , as landlord, and
                                                 , as tenant, and/or any
amendment to the lease or any other agreement between such parties related to
the lease.”

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so renew this Irrevocable
Standby Letter of Credit. A copy of any such notice shall also be sent, in the
same manner, to: Equity Office Properties Trust, 2 North Riverside Plaza, Suite
2100, Chicago, Illinois 60606, Attention: Treasury Department. In addition to
the foregoing, we understand and agree that you shall be entitled to draw upon
this Irrevocable Standby Letter of Credit in accordance with 1 and 2 above in
the event that we elect not to renew this Irrevocable Standby Letter of Credit
and, in addition, you provide us with a dated statement purportedly signed by an
authorized signatory or agent of Beneficiary stating that the Applicant has
failed to provide you with an acceptable substitute irrevocable standby letter
of credit in accordance with the terms of the above referenced lease. We further
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge. In the
event of a transfer, we reserve the right to require reasonable evidence of such
transfer as a condition to any draw hereunder.

This Irrevocable Standby Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits (1993 revision) ICC Publication No. 500.

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

 

1



--------------------------------------------------------------------------------

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                                  to the attention of
                                                 .

 

Very truly yours,

 

[name]

[title}

 

2



--------------------------------------------------------------------------------

EXHIBIT G

PARKING AGREEMENT

This Exhibit (the “Parking Agreement”) is attached to and made a part of the
Lease by and between CA-SKYPORT I LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and MAGMA DESIGN AUTOMATION, INC., a Delaware
corporation (“Tenant”) for space in the Building located at 1650 Technology
Drive, San Jose, California, commonly known as Tower II.

 

1. During the initial Term, Tenant agrees to lease from Landlord and Landlord
agrees to lease to Tenant a total of 76 non-reserved parking spaces in the
parking facility servicing the Building (“Parking Facility”). During the initial
Term, there shall be no charge for such parking spaces. Tenant may, from time to
time request additional parking spaces, and if Landlord shall provide the same,
such parking spaces shall be provided and used on a month-to-month basis, and
otherwise on the following terms and provisions, and at such prevailing monthly
parking charges as shall be established from time to time. Such charges, if any,
shall be payable in advance to Landlord or such other entity as designated by
Landlord, and shall be sent concurrent with Tenant’s payment of monthly Base
Rent to the address Landlord designates from time to time. Except as otherwise
set forth herein below, no deductions from such charges, if any, shall be made
for days on which the Parking Facility is not used by Tenant.

 

2. Tenant shall at all times comply with all applicable ordinances, rules,
regulations, codes, laws, statutes and requirements of all federal, state,
county and municipal governmental bodies or their subdivisions respecting the
use of the Parking Facility. Landlord reserves the right to adopt, modify and
enforce reasonable written rules (“Rules”) governing the use of the Parking
Facility from time to time including any key-card, sticker or other
identification or entrance system and hours of operation. Landlord may refuse to
permit any person who violates such Rules to park in the Parking Facility, and
any violation of the Rules shall subject the car to removal from the Parking
Facility. Tenant shall comply with and cause its employees to comply with all
the Rules as well as all reasonable additions and amendments thereto.

 

3. Unless specified to the contrary above, the parking spaces hereunder shall be
provided on a non-designated “first-come, first-served” basis. Subject to
Tenant’s rights to the reserved spaces set forth above, if any, Landlord
reserves the right to assign other specific parking spaces, and to reserve other
parking spaces for visitors, small cars, handicapped persons and for other
tenants, guests of tenants or other parties, which assignment and reservation or
spaces may be relocated as determined by Landlord from time to time, and Tenant
and persons designated by Tenant hereunder shall not park in any such location
designated for such assigned or reserved parking spaces. Tenant acknowledges
that the Parking Facility may be closed entirely or in part in order to make
repairs or perform maintenance services, or to alter, modify, re-stripe or
renovate the Parking Facility, or if required by casualty, strike, condemnation,
act of God, governmental law or requirement or other reason beyond the
operator’s reasonable control; and in such events, Landlord shall refund any
prepaid parking fee hereunder, prorated on a per diem basis.

 

4. Tenant shall not store or permit its employees to store any automobiles in
the Parking Facility without the prior written consent of the operator. Except
for emergency repairs, Tenant and its employees shall not perform any work on
any automobiles while located in the Parking Facility, or on the Property. If it
is necessary for Tenant or its employees to leave an automobile in the Parking
Facility overnight, Tenant shall provide the operator with prior notice thereof
designating the license plate number and model of such automobile.

 

5.

LANDLORD SHALL NOT BE LIABLE FOR ANY LOSS, INJURY OR DAMAGE TO PERSONS USING THE
PARKING FACILITY OR AUTOMOBILES OR OTHER PROPERTY THEREIN, IT BEING AGREED THAT,
TO THE FULLEST EXTENT PERMITTED BY LAW, THE USE OF THE SPACES SHALL BE AT THE
SOLE RISK OF TENANT AND ITS EMPLOYEES. WITHOUT LIMITING THE FOREGOING, TENANT
HEREBY VOLUNTARILY RELEASES, DISCHARGES, WAIVES AND RELINQUISHES ANY AND ALL
ACTIONS OR CAUSES OF ACTION FOR PERSONAL INJURY OR PROPERTY DAMAGE OCCURRING TO
TENANT ARISING AS A RESULT OF PARKING IN THE PARKING FACILITY, OR ANY ACTIVITIES
INCIDENTAL THERETO, WHEREVER OR HOWEVER THE SAME MAY OCCUR, AND FURTHER AGREES
THAT TENANT WILL NOT PROSECUTE ANY CLAIM FOR PERSONAL INJURY OR PROPERTY DAMAGE
AGAINST LANDLORD OR ANY OF THE LANDLORD RELATED PARTIES FOR ANY SAID CAUSES OF
ACTION. IN ALL EVENTS, TENANT AGREES TO LOOK FIRST TO ITS INSURANCE CARRIER AND
TO REQUIRE THAT TENANT’S EMPLOYEES LOOK FIRST TO THEIR RESPECTIVE INSURANCE
CARRIERS FOR PAYMENT OF ANY LOSSES SUSTAINED IN CONNECTION WITH ANY USE OF THE
PARKING FACILITY. TENANT HEREBY WAIVES ON BEHALF OF ITS INSURANCE CARRIERS ALL
RIGHTS OF SUBROGATION AGAINST LANDLORD OR LANDLORD RELATED PARTIES.
Notwithstanding the foregoing, but except as provided in Section 15 of the Lease
(Subrogation) and Section 20 of

 

1



--------------------------------------------------------------------------------

 

the Lease (Limitation of Liability) to the contrary, Tenant shall not be
required to waive any claims against Landlord (other than for loss or damage to
Tenant’s business) where such loss or damage is due to the negligence or willful
misconduct of Landlord or any Landlord Related Parties.

 

6. Tenant shall not assign its rights under this Parking Agreement or sublease
any of the parking spaces without the consent of Landlord. Landlord shall have
the right to terminate this Parking Agreement with respect to any parking spaces
that Tenant desires to sublet or assign its rights thereto.

 

7. Landlord hereby reserves the right to enter into a management agreement or
lease with another entity for the operation of the Parking Facility
(“Operator”). In such event, Tenant, upon request of Landlord, shall enter into
a parking agreement upon substantially the same terms hereunder with the
Operator and pay the Operator the monthly charge established hereunder, and
Landlord shall have no liability for claims arising through acts or omissions of
the Operator. It is understood and agreed that the identity of the Operator may
change from time to time during the Term. In connection therewith, any parking
lease or agreement entered into between Tenant and any Operator shall be freely
assignable by such Operator or any successors thereto.

 

2